Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 1 of 74 PageID #:87




                     Exhibit 1
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 2 of 74 PageID #:88




SETH E. DARMSTADTER                                           Chicago Office
sdarmstadter@mrllp.com                                        200 South Wacker Drive, Suite 2900
                                                              Chicago, IL 60606
                                                              P 312.638.5671 F 312.638.5672 www.mrllp.com



                                                              September 14, 2020
Via Electronic Mail

James L. Kopecky
120 N. LaSalle St., Suite 2000
Chicago, IL 60602
Email: jkopecky@ksrlaw.com

        Re:      INTL FCStone Financial, Inc. v. Yoon, No. 2020-cv-03764
                 Notice of Qualified Organizations for Arbitration Pursuant to 17 C.F.R. § 166.5

Dear Mr. Kopecky:

We are in receipt of your September 2, 2020 Motion to Compel Arbitration in the above-referenced
matter. As required pursuant to 17 C.F.R. § 166.5, FCStone hereby informs and notifies you1 of your
client’s opportunity to elect one of the three qualified forums for the conduct of the arbitration
proceeding:

        1) The National Futures Association, pursuant to its Code of Arbitration;

        2) The CME Group, pursuant to its Arbitration Rules; or

        3) The American Arbitration Association, pursuant to its Commercial Arbitration Rules.

We have attached a copy of the applicable arbitration rules for each of these three associations, as
well as a copy of the Arbitration Agreement.

You are required to inform us, within forty-five days, of your intent to arbitrate at one of the three
arbitral forums under the applicable rules listed above. Please confirm your election in writing.

If you have any questions about this notice, please do not hesitate to contact me.


                                                              Very truly yours,


                                                              MICHELMAN & ROBINSON, LLP




                                                              Seth E. Darmstadter


1
  This notice is provided for purposes of compliance with 17 C.F.R. § 166.5, and is not intended to (and does
not) waive FCStone’s right to oppose Mr. Yoon’s Motion to Compel Arbitration, and/or FCStone’s right to
otherwise pursue litigation of its claims against Mr. Yoon in a court of competent jurisdiction.



            Los Angeles    |   Orange County     |   San Francisco   |    Chicago    |    New York
NFA Rulebook
        Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 3 of 74 PageID #:89

PDF Created: 09/14/2020 11:15:11

Code of Arbitration

SECTION 1. DEFINITIONS.

[Effective dates of amendments: April 11, 1983; July 27, 1983; February 1, 1988; November 9, 1988; January 1, 1990; February 18, 1992; May 1, 1994;
March 1, 2002; September 9, 2002; December 1, 2003; August 30, 2006; February 13, 2007; June 5, 2007; October 18, 2010; October 1, 2011; and
September 19, 2016.]

As used in this Code:

(a) "Aggregate Claim" - means an Arbitration Claim plus any counterclaim, cross-claim and third-party claim filed in the same matter under this Code.

(b) "Arbitration Claim" - means a claim filed by the person instituting the Arbitration proceeding.

(c) "Associate" - means a person who is registered with NFA as an Associate or was so registered when the acts or transactions that are the subject of dispute
occurred. (Under NFA Bylaws every person who is associated with a Member within the meaning of the term "associated person" as used in Section 4k of the
Commodity Exchange Act, and who is required to be registered as such with the Commission, must register with NFA as an Associate.)

(d) "Claim" - means an Arbitration Claim, counterclaim, cross-claim or third-party claim filed under this Code.

(e) "Claimant" - means a person making a proper and timely claim under this Code.

(f) "Commission" - means the Commodity Futures Trading Commission.

(g) "Commodity Pool Operator" or "CPO" - means a commodity pool operator as that term is used in the Commodity Exchange Act, and that is required to be
registered as such under the Commodity Exchange Act and Commission Rules.

(h) "Commodity Trading Advisor" or "CTA" - means a commodity trading advisor as that term is used in the Commodity Exchange Act, and that is required to be
registered as such under the Commodity Exchange Act and Commission Rules.

(i) "Contract Market" - means an exchange designated by the Commission as a contract market in one or more commodities.

(j) "Cross-claim" - means a claim filed by one Respondent against a co-Respondent.

(k) "Futures Commission Merchant" or "FCM" - means a futures commission merchant as that term is used in the Commodity Exchange Act, and that is required
to be registered as such under the Commodity Exchange Act and Commission Rules.

(l) "Floor Broker" - means a floor broker as that term is used in the Commodity Exchange Act.

(m) "Forex" - has the same meaning as in Bylaw 1507(b).

(n) "Forex Dealer Member" - has the same meaning as in Bylaw 306.

(o) "Futures" - includes:

      (1) futures and options contracts traded on a Commission-licensed exchange;

      (2) options contracts granted by a person that has registered with the Commission under Section 4c(d) of the Act as a grantor of such option contracts or has
      notified the Commission under the Commission's Rules that it is qualified to grant such option contracts;

      (3) foreign futures and foreign options transactions made or to be made on or subject to the rules of a foreign board of trade for or on behalf of foreign futures
      and foreign options customers as those terms are defined in the Commission's rules;

      (4) leverage transactions as that term is defined in the Commission's Rules;

      (5) security futures products, as that term is defined in Section 1a(45) of the Act; and

      (6) forex transactions (for purposes of jurisdiction under this Code).

(p) "Introducing Broker" or "IB"-means an introducing broker as that term is used in the Commodity Exchange Act, and that is required to be registered as such
under the Commodity Exchange Act and Commission Rules.

(q) "Leverage Transaction Merchant" or "LTM"-means a leverage transaction merchant as that term is used in Commission Rules, and that is required to be
registered as such under the Commodity Exchange Act and Commission Rules.

(r) "Member" - means a Member of NFA or a person that was a Member at the time the acts or transactions that are the subject of the dispute occurred.

(s) "NFA" - means National Futures Association.
(t) "Panel" - means the arbitration panel appointed pursuant to Section 4(a) of this Code.
                      Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 4 of 74 PageID #:90
(u) "Person" - includes individuals, corporations, partnerships, trusts, associations and other entities.

(v) "Pleading" - means an Arbitration Claim, counter-claim, cross-claim, third-party claim, Answer or Reply filed under this Code.

(w) "President" - means the President of NFA.

(x) "Respondent" - means a person against whom a claim is asserted under this Code.

(y) “Retail Foreign Exchange Dealer” or “RFED” - means a retail foreign exchange dealer as that term is used in the Commodity Exchange Act, and that is
required to be registered as such under the Commodity Exchange Act and Commission Rules.

(z) "Secretary" - means the Secretary of NFA.

(aa) "Third-party Claim" - means a claim filed by a Respondent against a person not a party to the action.


SECTION 2. ARBITRABLE DISPUTES.

[Effective dates of amendments: April 11, 1983; June 28, 1985; November 9, 1988; June 12, 1989; January 1, 1990; February 18, 1992; September 8, 1992;
May 17, 1993; May 1, 1994; March 1, 2002; September 9, 2002; December 15, 2003; and October 18, 2010.]

(a) Mandatory Arbitration.

      (1) Claims. Except as provided in Sections 5 and 6 of this Code with respect to timeliness requirements, the following disputes shall be arbitrated under this
      Code if the dispute involves commodity futures contracts:

             (i) a dispute for which arbitration is sought by a customer against a Member or employee thereof, or Associate, provided that:

                    (A) the customer is not an FCM, floor broker, Member or Associate;

                    (B) the dispute does not solely involve cash market transactions that are not part of or directly connected with a commodity futures transaction; and

                    (C) if brought against a Member or employee thereof, the Member is an FCM, an RFED, an IB, a CPO, a CTA or an LTM.

             (ii) a customer claim that is required to be arbitrated by NFA under a lawful agreement that complies with Commission Rule 166.5.

             (iii) a customer claim whose resolution has been delegated to NFA by a contract market.

      (2) Counterclaims, Cross-claims and Third-party Claims. Except as provided in Sections 5 and 6 of this Code with respect to timeliness requirements, a
      counterclaim, cross-claim or third-party claim may be asserted in an arbitration brought under this Code if the counterclaim, cross-claim or third-party claim
      arises out of an act or transaction that is the subject of the Arbitration Claim.

(b) Disputes Which May Be Arbitrated in the President's Discretion.

      (1) At the option of any party, the securities portion of a dispute involving unrelated futures and securities claims may, in the President's discretion, be arbitrated
      under this Code if the timeliness requirements of Sections 5 and 6 of this Code are met.

      (2) Except as required by the Member Arbitration Rules, other disputes involving commodity futures contracts between or among customers, Members, or
      Associates may, in the President's discretion, be arbitrated under this Code if the parties agree or have agreed to such arbitration and the timeliness requirements
      of Sections 5 and 6 of this Code are met.


SECTION 3. PRE-DISPUTE ARBITRATION AGREEMENTS.

[Effective dates of amendments: June 13, 1986; November 9, 1988; January 1, 1990; September 9, 2002; and October 18, 2010.]

Any pre-dispute arbitration agreement between a customer and an FCM, RFED, IB, CPO, CTA or LTM Member or Associate thereof that does not comply with
Commission Rule 166.5 shall be unenforceable under this Code.


SECTION 4. ARBITRATION PANEL.

[Effective dates of amendments: November 24, 1982; January 28, 1986; November 9, 1988; July 12, 1989; October 29, 1990; February 18, 1992; May 1,
1994; June 23, 1997; May 1, 2001 and October 1, 2009]

(a) Appointment of Panel.

NFA shall conduct all arbitration proceedings under this Code before an arbitration Panel consisting of the following:

      (1) Where the aggregate claim amount does not exceed $100,000, NFA shall appoint one arbitrator. However, if the aggregate amount of the claim exceeds
      $50,000 but is not more than $100,000, NFA shall appoint three arbitrators if all parties serve a written request on NFA for three arbitrators by no later than 30
      days after the last pleading is due or the sole arbitrator asks NFA to appoint two additional arbitrators.

      (2) Where the aggregate claim amount exceeds $100,000, NFA shall appoint three arbitrators.
All arbitration Panels shall be appointed by the Secretary and consist of individuals who are NFA Members or individuals connected therewith (one such Member or
individual designated Case:      1:20-cv-03764
                       as Panel Chairperson).  Provided,Document          #: 17-1
                                                         however, if a customer       Filed:in10/02/20
                                                                                  so requests  a timely filedPage
                                                                                                             pleading,5the
                                                                                                                        ofChairperson
                                                                                                                           74 PageID  and at#:91
                                                                                                                                            least one other arbitrator,
and the sole arbitrator where there is a single-person Panel, shall not be connected with an NFA Member or NFA (except as NFA arbitrators). For purposes of this
section, any individual who performs a significant amount of work on behalf of NFA Members or Associates and any individual who was a Member or Associate or
was an employee of a Member within the past three years shall be considered to be connected with an NFA Member.

(b) Disclosures Required.

Prior to being appointed to the Panel, each arbitrator under consideration shall disclose to NFA any circumstances that might prevent the arbitrator from acting
impartially.

(c) Appointment of Panel; Disclosure and Challenge.

The Secretary shall thereupon appoint, pursuant to Section 4(a), an arbitration Panel to resolve the dispute. No arbitrator shall have acted as the mediator in the same
dispute. NFA shall promptly notify the parties of the names, business affiliations and other information relevant to the classification of the arbitrator as a Member or non-
Member panelist. Any objection of a party to such appointment shall be specific and for cause and submitted to NFA in written form. Each party or their representative
shall disclose to NFA any circumstances likely to affect an arbitrator's impartiality, including any bias or any financial interest in the result of the arbitration or any past or
present relationship with the arbitrator. Any party who fails to disclose such information shall be deemed to have waived any objection to that arbitrator based on such
information. Each arbitrator appointed shall disclose to NFA any circumstances likely to affect impartiality, including any bias or any financial interest in the result of the
arbitration or any past or present relationship with the parties or their representative. Upon receipt of such information from an arbitrator or other source, NFA shall
communicate such information to the parties, and if NFA deems it appropriate to do so, to the Panel and others. Thereafter, NFA shall determine whether the arbitrator
should be disqualified and shall inform the parties of the decision, which shall be conclusive.

(d) Arbitrator's Oath.

Before proceeding with the hearing, each arbitrator shall execute an oath whereby the arbitrator promises to faithfully and fairly determine the matter before the Panel.

(e) Replacement.

If an arbitrator becomes ineligible or otherwise unable to serve on the Panel, the Secretary shall (unless the parties request otherwise) appoint a replacement to the
Panel. In the event an arbitrator is excused or recuses himself after the commencement of the hearing because a party failed to disclose information which may be
grounds for objecting to the arbitrator, the party withholding the information shall be deemed to have waived his right to object to proceeding with the remaining two
arbitrators. If a replacement is appointed after the commencement of the hearing, the Panel shall determine whether all or any part of any prior hearing sessions shall be
repeated.

(f) Ex Parte Contacts.

No party to the arbitration, or a representative thereof, shall communicate with any Panel member regarding the arbitration, other than inquiries concerning the status
thereof, except at the hearing or in writing on notice to the other parties.


SECTION 5. TIME PERIOD FOR ARBITRATION.

[Effective dates of amendments: February 18, 1992; May 1, 1994; June 7, 1996; June 23, 1997 and March 1, 2002.]

No Arbitration Claim may be arbitrated under this Code unless an Arbitration Claim or notice of intent to arbitrate (see Sections 6(a) and (c)) is received by NFA within
two years from the date when the party filing the Arbitration Claim knew or should have known of the act or transaction that is the subject of the controversy. Except as
is provided in Sections 6(f) and (h) below, no counterclaim, cross-claim or third-party claim may be arbitrated under this Code unless it is asserted in a timely filed
Answer in accordance with Section 6(e) below. NFA shall reject any claim that is not timely filed. If, in the course of any arbitration, the Panel determines that the
requirements of this section have not been met as to a particular claim, the Panel shall thereupon terminate the arbitration of the claim without decision or award.


SECTION 6. INITIATION OF ARBITRATION.

[Effective dates of amendments: June 28, 1985; January 28, 1986; November 9, 1988; July 12, 1989; June 12, 1991; February 18, 1992; May 17, 1993;
May 1, 1994; March 12, 1996; June 7, 1996; June 23, 1997; June 1, 1999; March 1, 2002; June 13, 2005; June 5, 2007; October 1, 2009; October 18, 2010;
and January 15, 2014]

An arbitration proceeding under this Code shall be initiated as follows:

(a) Notice of Intent to Arbitrate.

If the two-year time limit under Section 5 of this Code is close to expiring, a person wanting to file an Arbitration Claim may notify NFA, either in writing or orally, of
such person's intent to arbitrate. NFA shall maintain a record of the receipt of each such notice and shall promptly provide such person with a copy of this Code and an
Arbitration Claim form.

(b) Arbitration Claim Pursuant to a Notice of Intent to Arbitrate.

If a person who files a notice of intent to arbitrate decides to proceed with NFA arbitration, such person shall, within 35 days after the date NFA provided the person
with a copy of the Code and an Arbitration Claim form under Section 6(a) above, serve a completed Arbitration Claim on NFA.

(c) Arbitration Claim

NFA shall promptly review each Arbitration Claim for completeness. Any Arbitration Claim which NFA deems to be incomplete, or which is not accompanied by the
appropriate fee, shall be returned to the filing party by NFA. In that event, the filing party shall serve a completed Arbitration Claim on NFA, together with any unpaid
fee, within 20 days following service by NFA. NFA shall reject any Arbitration Claim which has not been timely filed, or for which the appropriate fee has not been
paid.
                       Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 6 of 74 PageID #:92
(d) Notice to Respondent.

        (1) NFA shall promptly serve a copy of the completed Arbitration Claim on each person named therein as a Respondent.

        (2) If a guaranteed IB is named in the Arbitration Claim as a Respondent, NFA shall promptly serve a copy of the completed Arbitration Claim on the Member
        FCM or RFED that guaranteed the IB during the time of the acts or transactions involved in the claim. That Member FCM or RFED may intervene in the
        arbitration proceeding if it chooses to.

(e) Answer to an Arbitration Claim.

A Respondent shall serve its Answer on NFA and concurrently serve a copy on the Claimant within the time period provided below. Any Member FCM or RFED
served with the Arbitration Claim under Section 6(d)(2) above that wishes to intervene in the arbitration proceeding must serve an Answer and written notice of
intervention on NFA and concurrently serve a copy on the Claimant within the time period provided below for filing the Answer. An allegation in the Arbitration Claim
that is not denied in the Answer shall be deemed by the Panel to be admitted.

        (1) Claims of $50,000 or Less. Where the Arbitration Claim amount does not exceed $50,000, the Answer shall be served within 20 days following service of
        the Arbitration Claim by NFA.

        (2) Claims of more than $50,000 through $100,000. Where the Arbitration Claim amount exceeds $50,000 but is not more than $100,000, the Answer shall be
        served within 45 days following service of the Arbitration Claim by NFA. An arbitration service fee of $275.00 shall accompany each Answer. Any Answer
        which is not accompanied by the appropriate fee shall be returned to the filing party by NFA. In that event, the filing party shall serve a completed Answer on
        NFA, together with any unpaid fee, within 20 days following service by NFA. NFA shall reject any Answer for which the appropriate fee has not been paid.
        Each Respondent who files an Answer but does not pay the service fee will have waived its right to an oral hearing and to otherwise participate in the proceeding.
        However, the Panel may, for good cause shown, accept the Answer and allow the Respondent to participate.

        (3) Claims of more than $100,000. Where the Arbitration Claim amount exceeds $100,000, the Answer shall be served within 45 days following service of the
        Arbitration Claim by NFA. An arbitration service fee of $675.00 shall accompany each Answer. Any Answer which is not accompanied by the appropriate fee
        shall be returned to the filing party by NFA. In that event, the filing party shall serve a completed Answer on NFA, together with any unpaid fee, within 20 days
        following service by NFA. NFA shall reject any Answer for which the appropriate fee has not been paid. Each Respondent who files an Answer but does not
        pay the service fee will have waived its right to an oral hearing and to otherwise participate in the proceeding. However, the Panel may, for good cause shown,
        accept the Answer and allow the Respondent to participate.

(f) Counterclaim and Cross-claim.

Any counterclaim or cross-claim under Section 2(a)(2) must be asserted in the Answer, unless the person against whom the counterclaim or cross-claim is asserted
consents to a later assertion of the counterclaim or cross-claim. If any counterclaim or cross-claim is asserted, the party asserting the counterclaim or cross-claim shall
promptly remit the appropriate fee to NFA. (See Sections 11 and 18.) Any counterclaim or cross-claim which NFA deems to be incomplete, or which is not
accompanied by the appropriate fee, shall be returned to the filing party by NFA. In that event, the filing party shall serve a completed counterclaim or cross-claim on
NFA, together with any unpaid fee, within the time period provided below. NFA shall reject any counterclaim or cross-claim which has not been timely filed, or for
which the appropriate fee has not been paid.

        (1) Claims of $50,000 or Less. Where the aggregate claim amount does not exceed $50,000, the completed counterclaim or cross-claim shall be served within
        10 days following service of the incomplete counterclaim or cross-claim by NFA.

        (2) Claims of more than $50,000. Where the aggregate claim amount exceeds $50,000, the completed counterclaim or cross-claim shall be served within 20
        days following service of the incomplete counterclaim or cross-claim by NFA.

(g) Reply to Counterclaim or Cross-claim.

The person against whom the counterclaim or cross-claim is asserted shall serve its Reply to the counterclaim or cross-claim on NFA and concurrently serve a copy on
the counterclaiming or cross-claiming Respondent within the time period provided below. Any allegation in the counterclaim or cross-claim that is not denied in the
Reply shall be deemed by the Panel to be admitted.

        (1) Claims of $50,000 or Less. Where the aggregate claim amount does not exceed $50,000, the Reply shall be served within 10 days following service of the
        Answer, counterclaim or cross-claim by NFA.

        (2) Claims of more than $50,000. Where the aggregate claim amount exceeds $50,000, the Reply shall be served within 35 days following service of the
        Answer, counterclaim or cross-claim by NFA.

(h) Third-party Claim.

Any third-party claim under Section 2(a)(2) must be asserted in the Answer, unless the third party consents to a later assertion of the claim. If the third party is not a
Member or Associate, such person must agree or have agreed to submit to arbitration. If any third-party claim is asserted, the Respondent asserting the third-party
claim shall promptly remit the appropriate fee to NFA. (See Sections 11 and 18 below.) Any third-party claim which NFA deems to be incomplete, or which is not
accompanied by the appropriate fee, shall be returned to the filing party by NFA. In that event, the filing party shall serve a completed third-party claim on NFA,
together with any unpaid fee, within the time period provided below. NFA shall reject any third-party claim which has not been timely filed, or for which the appropriate
fee has not been paid.

        (1) Claims of $50,000 or Less. Where the aggregate claim amount does not exceed $50,000, the completed third-party claim shall be served within 10 days
        following service of the incomplete third-party claim by NFA.

        (2) Claims of more than $50,000. Where the aggregate claim amount exceeds $50,000, the completed third-party claim shall be served within 20 days following
        service of the incomplete third-party claim by NFA.
(i) Notice to Third-party Respondent.
                       Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 7 of 74 PageID #:93
NFA shall promptly serve a copy of the completed third-party claim on each person named therein as a Respondent, and a copy of any agreement to arbitrate.

(j) Answer to Third-party Claim.

A third-party Respondent shall serve its Answer on NFA and concurrently serve a copy on the third-party Claimant within the time period provided below. An
allegation in the third-party claim that is not denied in the Answer shall be deemed by the Panel to be admitted.

       (1) Claims of $50,000 or Less. Where the aggregate claim amount does not exceed $50,000, the Answer shall be served within 20 days following service of the
       third-party claim by NFA.

       (2) Claims of more than $50,000. Where the aggregate claim amount exceeds $50,000, the Answer shall be served within 45 days following service of the third-
       party claim by NFA.

(k) Amendments to Claims.

After the appointment of a Panel, no new or different claim may be filed except with the Panel's consent.

(l) Late Answer, Reply or Notice of Intervention.

NFA shall accept any Answer or Reply filed prior to the hearing. However, NFA or any party may present an objection to the Panel with regard to the timeliness of any
filing. NFA will not accept a late notice of intervention unless the party filing the late notice explains in writing its reasons for the lateness and obtains the Panel's consent
to file the late notice.

(m) Consolidation and Joinder.

       (1) When Arbitration Claims involving common questions of fact or arising from the same act or transactions are received by the Secretary, the Secretary may,
       whether or not at the request of any party, order any or all of the proceedings to be consolidated for hearing in the interest of providing a fair, equitable and
       expeditious procedure and may take such action concerning the proceedings herein as may tend to avoid unnecessary or unreasonable delay.

       (2) A party may join multiple claims in a single Arbitration Claim involving common questions of fact or arising from the same act or transactions if the claims
       involve common questions of fact, arise from the same act or transactions, are filed by the same person against the same Respondents (even if the person filing the
       Arbitration Claim is acting in different capacities) or are filed on behalf of an individual and a corporation against the same Respondents if the individual is the sole
       shareholder of the corporation. The Secretary may, whether or not at the request of any party, order any or all joined claims to be separated in the interest of
       providing a fair, equitable or expeditious procedure or to avoid unnecessary or unreasonable delay.

(n) Special Consolidation Procedures for Claims Involving Customer Segregated Funds and/or Customer Secured Amount Funds Losses.

In the event of an FCM insolvency that results in customer segregated funds and/or customer secured amount funds losses in excess of $50 million based on the net
liquidating value of customer accounts as of the close of business on the date of the bankruptcy, one or more groups of customers of the FCM may consolidate their
claims for monetary losses by filing a single arbitration claim under the Code subject to the following additional provisions:

       (1) At the time of filing the consolidated claim, the consolidated group of claimants must indicate the claim is being filed under Section 6(n);

       (2) The consolidated group of claimants must be represented by an attorney(s) acting on behalf of the consolidated group, and individual claimants are not
       permitted to have their own counsel representing them in the arbitration;

       (3) The consolidated group of claimants may not proceed against any Respondent(s) that has filed a petition for bankruptcy under the U.S. Bankruptcy Code,
       absent bankruptcy court approval;

       (4) The consolidated group of claimants shall remit a filing fee of $20,000 and a hearing fee deposit of $30,000 to NFA at the time the consolidated claim is filed.
       Where the hearing fee deposit paid by the consolidated group of claimants is not sufficient to cover fees assessed to the consolidated group of claimants for pre-
       hearing motions, preliminary hearing requests and/or postponement requests (if any) and hearing sessions based on the standard, preset fee NFA pays to the
       arbitrators, NFA will assess and collect additional hearing fees from the consolidated group of claimants to cover the additional standard, preset fees to be paid to
       the arbitrators;

       (5) The relief requested by the consolidated group of claimants shall be limited to monetary damages equal to the net liquidating value of each individual claimant's
       account(s) as of the close of business on the day of the bankruptcy, but may also include a request for interest, costs and fees where appropriate under the Code;

       (6) Respondent(s) must serve the Answer and any other pleadings or documents on the attorney(s) representing the consolidated group of claimants and not the
       individual claimants;

       (7) Any pre-hearing motions or requests for preliminary hearing are subject to a fee of $675 assessed against the filing party. Fees assessed against the
       consolidated group of claimants will be applied against the initial hearing deposit. Fees assessed against the Respondent(s) are due at the time of filing;

       (8) Any postponement fee shall be assessed and remitted in accordance with Section 11(c) of the Code, except that if the consolidated group of claimants file the
       postponement request, the fee shall be assessed against the initial hearing fee deposit;

       (9) Site selection preferences are limited to Chicago or New York;

       (10) Any hearing fees collected from the consolidated group of claimants that are not paid to the arbitrators will be refunded to the consolidated group; and

       (11) Except as provided above, the consolidated claim shall otherwise be administered in accordance with the existing provisions of the Code.

(o) Dismissal Without Prejudice.
The Panel may, at the written request of a party or on its own motion, dismiss without prejudice any claim which it determines is not a proper subject for NFA
arbitration.         Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 8 of 74 PageID #:94
(p) Attestation.

Any claim, answer, counterclaim, cross-claim, reply to counterclaim or cross-claim, third-party claim, or answer to third-party claim must include the following
attestation: "The undersigned certifies that, to the best of his/her knowledge, information and belief, formed after a reasonable inquiry, the statements set forth in this
pleading are true and correct."


SECTION 7. RIGHT TO COUNSEL.

[Effective dates of amendments: November 9, 1988; July 12, 1989; June 12, 1991; June 23, 1997; December 17, 1999; June 1, 2006; and January 15,
2014.]

(a) Except as provided in Section 6(n), a party may be represented at any time throughout the arbitration proceeding, including a mediation proceeding, by an attorney-
at-law licensed to practice law in the highest court of any state, by a family member or other person who is representing the party without compensation and who does
not have an interest in the outcome of the proceeding, or by an officer, partner or employee of the party. The attorney or other representative shall serve timely notice in
writing on NFA and the other parties of the name and address of any such representative. The Panel may bar from the proceeding any representative for dilatory,
disruptive or contumacious conduct.

(b) A representative of a party may withdraw upon submitting to NFA an affidavit that the party represented has actual knowledge of the withdrawal or that the
representative has made a good faith effort to provide such notice.


SECTION 8. PRE-HEARING.

[Adopted effective June 28, 1985. Effective dates of amendments: July 12, 1989; June 12, 1991; May 1, 1994; March 12, 1996; June 23, 1997; June 1, 1999;
March 1, 2002; June 1, 2006; October 1, 2009 and January 15, 2014.]

(a) Exchange of Documents and Written Information.

       (1) The parties shall cooperate, without resort to issuance of subpoenas, in the voluntary exchange of material and relevant documents and written information
       which may serve to facilitate a fair, equitable and expeditious hearing.

       (2) When a claim is accepted by NFA and served on each person named as a Respondent, NFA shall identify, from a list approved by NFA's Board of
       Directors, documents to be automatically exchanged between the parties. The parties shall exchange those documents no later than 15 days after the last pleading
       is due.

       (3) All other requests for documents and written information shall be served as follows:

              (i) Where the aggregate claim amount does not exceed $50,000, the requesting party shall serve its requests for documents and written information on the
              responding party no later than 20 days after the last pleading is due. The responding party shall serve the documents and written information, including
              written objections, no later than 20 days after the request is due.

              (ii) Where the aggregate claim amount exceeds $50,000, the requesting party shall serve its request for documents and written information on the
              responding party no later than 30 days after the last pleading is due. The responding party shall serve the requesting party with the documents and written
              information, including written objections, no later than 30 days after the request is due.

       (4) Written requests to compel production of documents and written information must be served on NFA and all parties no later than 10 days after the written
       objections are due. Written responses to the request to compel must be served on the Secretary and all parties no later than 10 days after the request to compel
       was served.

       (5) A request to compel must include a written certification by the filing party or its representative. The certification must state that the filing party or its
       representative has made a good faith effort to resolve the matters forming the basis for the request through either a telephone conference or in-person meeting
       with the other party or its representative.

       (6) Unless the Panel directs otherwise, requests to compel will be decided on the written submission of the parties.

       (7) A request to compel that is not timely filed under Section 8(a)(4) above will not be allowed except for good cause shown as to why it was late.

       (8) Evidence that is otherwise discoverable or admissible in an arbitration proceeding shall not be rendered non-discoverable or inadmissible as a result of its use
       in connection with a mediation proceeding. However, documents and written information in the mediator's possession are not subject to discovery and may not
       be subpoenaed for use in the subsequent arbitration hearing.

(b) Documents to be Introduced into Evidence.

       (1) Unless a Panel directs otherwise, each party shall serve on every other party all documents in such party's possession which the party intends to introduce into
       evidence at the hearing as part of its direct case and shall concurrently serve sufficient copies of the documents on NFA at least 10 days prior to the date assigned
       for an oral hearing.

       (2) At least 15 days before the date assigned for a summary proceeding to commence, each party shall serve on NFA sufficient copies of all documents in such
       party's possession which are to be submitted to the Panel as part of the party's case and shall concurrently serve copies on every other party. At least five days
       before the date assigned for a summary proceeding to commence, each party shall serve on NFA sufficient copies of all documents in such party's possession
       which are to be submitted to the Panel to rebut the documents previously served by another party and shall concurrently serve copies on every other party.
(c) Hearing Plan.
                       Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 9 of 74 PageID #:95
The parties shall cooperate with NFA in the formulation of a written hearing plan. A hearing plan is a written document that summarizes each claim, Answer and Reply;
identifies any facts the parties have agreed to; identifies the factual and legal issues in dispute; and lists the witnesses and exhibits that will be presented at the hearing.
The parties shall serve on NFA and all parties a joint hearing plan, or separate hearing plans if they cannot agree on a joint one, no later than 30 days before the oral
hearing date, unless the Panel directs otherwise.

(d) Failure to Comply.

The failure of any party to comply with Sections 8(a) through 8(c) or any order of the Panel may be brought to the attention of the Panel by NFA or the party seeking
such documents or information. The Panel may take such actions in regard to the failure as are just, including, among other things, the following:

       (1) finding that the matters regarding which the request was made or any other designated facts shall be taken to be established for the purpose of the action in
       accordance with the claim of the party making the request;

       (2) refusing to allow the nonresponsive party to support or oppose designated claims or defenses or prohibiting him from introducing designated matters in
       evidence;

       (3) striking out pleadings or portions thereof, staying further proceedings until the nonresponsive party complies with the request, dismissing the action or
       proceeding or any part thereof, or rendering an award by default against the nonresponsive party.

       (4) refusing to hear testimony of any witness or to accept any document into evidence if the witness or document was not listed in the hearing plan.

(e) Other Pre-Hearing Motions.

       (1) Motions to dismiss for failing to state a claim will not be heard by the Panel. Other motions to dismiss must be included in a timely filed Answer or Reply.
       Motions for summary judgment may be raised at any time. Motions for directed verdict may be raised at the hearing.

       (2) Except as provided in Section 8(a)(4) above, a party has 10 days from the date a pre-hearing motion is received in which to serve a written response on
       NFA and all other parties. However, where a motion is received less than 20 days in advance of the date the hearing or summary proceeding is scheduled to
       commence, NFA may, in its discretion, require a written response within less than 10 days. No written replies to a party's response to a motion will be allowed
       except in the Panel's discretion.

       (3) Except as provided in Section 6(n), NFA shall assess a motion fee as follows:

              (i) In cases involving one arbitrator, a party filing a motion shall include a $125 motion fee for each motion filed more than 80 days after the last pleading is
              due. This fee may be subsequently waived at the discretion of the arbitrator, or the arbitrator may assess the motion fee against the party causing the filing
              of the motion. However, this fee shall not apply to a request for a preliminary hearing under Section 9(a) or a request for a postponement under Section
              11(c) below.

              (ii) In cases involving three arbitrators, any party filing a motion shall include a $425 motion fee for each motion filed more than 100 days after the last
              pleading is due. This fee may be subsequently waived at the discretion of the arbitrators, or the arbitrators may assess the motion fee against the party
              causing the filing of the motion. However, this fee shall not apply to a request for a preliminary hearing under Section 9(a) or a request for a postponement
              under Section 11(c) below.

(f) Pre-Hearing Decisions by the Arbitrators.

       (1) For cases that will be decided through a summary proceeding, the Panel will decide all motions as part of the summary review, except for those related to
       discovery or postponement requests.

       (2) With the consent of the other Panel members, one or more of the arbitrators may act on behalf of the Panel to decide any pre-hearing motions from the
       parties or to conduct any pre-hearing conference with the parties. However, the Panel may not postpone the hearing or impose sanctions, dismiss a party, or
       dismiss all or any portion of a claim without a majority decision.

(g) Pre-Hearing Conference.

For cases that will be decided through an oral hearing, NFA may schedule a pre-hearing conference with the Panel and the parties. The notice scheduling the pre-
hearing conference will specify the issues to be covered at the conference, including identifying outstanding discovery disputes, setting deadlines for other motions and
scheduling the hearing. The conference will be conducted by telephone within 30 days after the motion to compel due date, unless the Panel directs otherwise.

(h) Depositions.

The Panel may, upon the motion of a party, order evidence depositions for good cause shown.


SECTION 9. HEARING.

[Effective dates of amendments: November 24, 1982; December 30, 1983; June 28, 1985; January 28, 1986; November 9, 1988; July 12, 1989; June 12,
1991; February 18, 1992; December 1, 1992; May 1, 1994; June 23, 1997; May 1, 2001; March 1, 2002; June 1, 2006; October 15, 2007; April 1, 2008;
October 1, 2009 and January 15, 2014.]

(a) Preliminary Hearing.

The Panel may, at the written request of a party or on its own motion, schedule a preliminary hearing in extraordinary circumstances. Such hearing may be conducted
orally, by telephone conference, or by written submissions.

(b) Place, Time and Notice of Hearing.
Except as provided inCase:
                      Section 6(n), Section 8(g) or Paragraph
                              1:20-cv-03764           Document (i) of this#:Section,
                                                                              17-1theFiled:
                                                                                      place and  time of the Page
                                                                                              10/02/20        hearing shall
                                                                                                                       10 beofdetermined
                                                                                                                               74 PageID in the sole
                                                                                                                                                 #:96discretion of the
Secretary, who shall endeavor to accommodate, if possible, the preferences of all parties as indicated in a timely-filed pleading. Upon setting the initial hearing date,
NFA shall serve notice on each party at least 45 days before the hearing of the date, time and place. NFA shall give reasonable notice of any rescheduled oral hearing
date.

(c) Failure to Prosecute or Defend.

At the written request of any party or on its own motion, the Panel may review the procedural history of the proceeding and any written submissions and may find that a
party has failed to prosecute or defend the proceeding. Any party found to have failed to prosecute or defend the proceeding will be deemed to have waived his right to
an oral hearing.

(d) Procedure.

      (1) Each party may appear personally at the hearing to testify and produce evidence.

      (2) Each party (or the party's representative) may present opening and closing arguments, and may examine any other party or witness at the hearing and any
      evidence produced at the hearing.

      (3) The Panel need not apply the technical rules of evidence.

      (4) Unless waived by the parties, the Panel shall cause a verbatim record to be made of the hearing, but no party shall be required to bear the costs of making the
      record unless the party requests a transcript, in which case a transcript must be furnished.

      (5) All testimony at the hearing shall be given under oath.

      (6) The Panel may allow stipulations and establish other procedures as appropriate to expedite the proceeding. The Panel may consider affidavits but shall give
      them such weight as it deems appropriate after considering objections to them.

      (7) The Panel may order Members and employees thereof, and Associates to testify and produce documentary evidence. The Panel may issue subpoenas to
      non-Members as authorized by law. The parties must submit all subpoena requests to the Panel and serve those requests in accordance with Section 16(b)
      below. Subpoenas issued by the Panel may be enforced in a court of competent jurisdiction.

      (8) The party requesting the appearance of a non-party witness shall bear all reasonable costs of such appearance. For purposes of this section, an employee or
      an Associate of any party shall be considered a party witness.

      (9) All conduct and statements, offers and promises, whether oral or written, made by the parties or their representatives in connection with a mediation
      proceeding shall be confidential and shall not be admissible for any purpose, including impeachment, in any pending or subsequent arbitration proceeding. The
      mediator may not be called as a witness in a pending or subsequent arbitration proceeding.

      (10) In all other respects, the hearing procedure shall be determined by the Panel. The Panel shall afford the parties every reasonable opportunity to present their
      case completely.

(e) Extensions and Postponements.

Extensions of time or postponements of the hearing may be granted by the Panel when the interests of justice so require, but a hearing in progress shall not be adjourned
or interrupted except in compelling circumstances.

(f) Failure to Comply.

The failure of any party to appear at any hearing or any session thereof, or to comply with any notice, order, or procedure in connection therewith, may subject the party
to such adverse action as the Panel deems appropriate, including the entry of an award or the dismissal of a claim.

(g) Reopening the Record.

The record may be reopened by the Panel on its own motion or on the motion of a party for good cause at any time prior to the Panel rendering its award. A motion to
reopen the record shall stay automatically the time period in which the award shall be rendered.

(h) Waiver of Defects.

Where appropriate, the Panel may excuse any failure to comply with any provision of this section, or any Panel notice, order or procedure.

(i) Summary Proceeding.

The proceeding shall be conducted entirely through written submissions when:

      (1) the aggregate amount of the claims (exclusive of interest and costs) does not exceed $25,000, unless the Secretary or the Panel directs otherwise;

      (2) the aggregate amount of the claims (exclusive of interest and costs) is more than $25,000 but not more than $50,000, unless the Secretary or the Panel directs
      otherwise or one of the parties to the proceeding serves a written request for an oral hearing on NFA, accompanied by a fee of $675.00, no later than 30 days
      after the last pleading is due; or

      (3) the Panel has consented to the written agreement of the parties to waive the oral hearing. A written agreement is not required of any party which has waived
      its rights to an oral hearing under any other provision of this Code.


SECTION 10. AWARD, SETTLEMENT AND WITHDRAWAL.
[Effective dates of amendments: July 27, 1983; June 28, 1985; June 13, 1986; November 9, 1988; July 12, 1989; July 30, 1990; June 12, 1991; October 29,
1991; February 18,Case:     1:20-cv-03764
                     1992; May                   Document
                               17, 1993; May 1, 1994; March 12, #:  17-1
                                                                 1996; JuneFiled:  10/02/20
                                                                            23, 1997;            Page
                                                                                      June 1, 1999;     1121,of2001;
                                                                                                    March        74 March
                                                                                                                     PageID     #:97June 1, 2006;
                                                                                                                           10, 2005;
October 1, 2006; July 7, 2011 and January 15, 2014.]

(a) Issuance of Award.

The Panel shall notify NFA of its decision within 30 days after the record is closed. NFA shall then prepare a written award form, to be dated and signed by the Panel
members. NFA shall promptly serve a copy of the award on each party or its representative. The award shall be that of the Panel majority.

(b) Relief.

Except as provided in Section 6(n), the award may grant or deny any of the monetary relief requested, and may include an assessment of interest, costs or fees (See
Sections 11 and 12). A request for declaratory relief will only be heard by the arbitrators if the Respondent agrees to have the arbitrators hear the claim.

(c) Finality.

The Panel's award shall be final on the date thereof. The award may be modified by the Panel if a party submits a written request for modification which is received by
NFA within 20 days from the date of service of the award on the parties, and the Panel deems modification necessary because:

       (1) there is an evident material miscalculation of figures or an evident material mistake in the description of any person, thing or property referred to in the award;

       (2) the arbitrators have awarded upon a matter not submitted to them, unless it is a matter not affecting the merits of the decision upon the matter submitted; or

       (3) the award is imperfect in matter of form not affecting the merits of the controversy.

NFA will not forward a modification request to the Panel unless it is based on one of the grounds listed above. The timely filing of a request for modification shall stay
automatically the finality of any award until NFA rejects the request or the Panel either modifies the award or denies the request for modification.

(d) Appeal.

There shall be no right of appeal of the award.

(e) Award Binding.

All parties shall be bound by the award and any modification thereof.

(f) Judgment.

Judgment on the award may be entered in any court of competent jurisdiction.

(g) Failure to Comply.

(1) The President may, on 30 days written notice, summarily suspend a Member or Associate when the Member, or employee thereof, or Associate:

       (i) fails to comply with an award within 30 days from the date of service of the award by NFA or such other period as specified in the award unless

                (A) a request to modify the award is pending under Section 10(c) or

                (B) the Member, or employee thereof, or Associate who failed to comply has a pending application to vacate, modify or correct the award in a court of
                competent jurisdiction and has posted a bond with NFA equal to 150% of the amount of the award against that person or such lesser amount as NFA shall
                require in a particular case, but not less than 110% unless a satisfactory bond has been posted with the court; or

       (ii) fails to comply with a settlement agreement within 30 days after NFA terminates the arbitration proceeding pursuant to Section 10(h) or such other period as
       specified in the settlement agreement; or

       (iii) fails to pay any fee assessed within the time so ordered by the Panel.

The suspension shall remain in effect until such award, settlement agreement, or order of the Panel has been satisfied.

(2) The President may, on 30 days written notice, summarily bar from Membership or Associate Membership a former Member or Associate when that former
Member, or employee thereof, or former Associate:

       (i) fails to comply with an award within 30 days from the date of the service of the award by NFA or such other period as specified in the award unless

                (A) a request to modify the award is pending under Section 10(c) or

                (B) the former Member or former Associate who failed to comply has a pending application to vacate, modify or correct the award in a court of
                competent jurisdiction and has posted a bond with NFA equal to 150% of the amount of the award against that person or such lesser amount as NFA shall
                require in a particular case, but not less than 110% unless a satisfactory bond has been posted with the court;

       (ii) fails to comply with a settlement agreement within 30 days after NFA terminates the arbitration proceeding pursuant to Section 10(h) or such other period as
       specified in the settlement agreement, or

       (iii) fails to pay any fee assessed within the time so ordered by the Panel.

The bar shall remain in effect until such award, settlement agreement, or order of the Panel has been satisfied.

(3) A Member which guaranteed an IB during the relevant time may, on 30 days written notice, be summarily suspended by the President if the guarantor fails to pay an
award issued against the IB under Section 10(c) or a settlement agreement entered into by the IB under Section 10(h) within 30 days after the guarantor has received
actual notice that the Case:     1:20-cv-03764
                       IB has failed                    Document
                                     to comply with the award           #: agreement.
                                                              or settlement 17-1 Filed:    10/02/20
                                                                                      The suspension shallPage
                                                                                                          be lifted12
                                                                                                                   if theof 74 or
                                                                                                                          award PageID
                                                                                                                                  settlement#:98
                                                                                                                                            agreement is satisfied.

(4) The President may, on 30 days written notice, summarily bar a former Member which guaranteed an IB during the relevant time if the guarantor fails to pay an award
issued against the IB under Section 10(c) or a settlement agreement entered into by the IB under Section 10(h) within 30 days after the guarantor has received actual
notice that the IB has failed to comply with the award or settlement agreement. The bar shall be lifted if the award or settlement agreement is satisfied.

(5) In lieu of or in addition to suspending any Member or Associate for failing to comply with an award, settlement agreement or Panel order to pay a fee or monetary
sanction, NFA may initiate disciplinary action under its Compliance Rules for the failure of any Member or employee thereof or Associate to comply with the award,
settlement agreement or Panel's order.

(h) Satisfaction of Demand.

At any time during the course of an arbitration, a party may satisfy a claim by payment or settlement, including settlement through mediation. The arbitration proceeding
will terminate upon receipt of written notice of satisfaction and withdrawal of the claim duly executed by the parties and submitted to NFA. If NFA is notified that the
claim has been settled, but the notification is not in writing or is not duly executed by the parties, NFA shall send written notice to the parties that the arbitration
proceeding will terminate within 20 days of service of such notice unless NFA receives written notice that the claim has not been settled.

(i) Consent Award.

If parties agree to satisfy a claim at any time during the arbitration, the Panel may, at the request of such parties, set forth the terms of the satisfied claim in a consent
award.

(j) Withdrawal of Claim.

       (1) At any time during the course of the arbitration, a party may withdraw a claim against any Respondent who has not filed an Answer. A written notice of
       withdrawal must be filed with NFA. The withdrawal will be without prejudice unless the notice states otherwise.

       (2) After a party has filed a pleading, a party may not withdraw a claim against that party unless the party consents. The notice and the consent must be in writing
       and filed with NFA. The withdrawal will be without prejudice unless the notice or the consent states otherwise.


SECTION 11. ARBITRATION FEES.

[Effective dates of amendments: June 28, 1985; December 8, 1987; November 9, 1988; July 12, 1989; February 18, 1992; May 1, 1994; December 12,
1995; June 23, 1997; February 1, 2000; May 1, 2001; March 1, 2002; October 1, 2009 and January 15, 2014.]

(a) Filing and Hearing Fees.

(1) Except as provided in Section 6(n) and Section 18 of this Code, each party filing a claim under this Code shall pay a filing and hearing fee based on the amount
claimed, including punitive and treble damages but exclusive of interest and costs, as follows:

Amount of Claim           Filing Fee                   Hearing Fee
$0.00 - $2,500.00         $50.00                       $125.00
$2,500.01 - $5,000.00     $100.00                      $125.00
$5,000.01 - $10,000.00    $150.00                      $125.00
$10,000.01 - $15,000.00   $175.00                      $125.00
$15,000.01 - $25,000.00   $200.00                      $125.00
$25,000.01 - $50,000.00   $300.00                      $125.00
$50,000.01 - $100,000.00  $550.00 plus 1%              $275.00
                          of excess over
                          $50,000.00
$100,000.01 - $150,000.00 $1050.00 plus 1%             $1,275.00
                          of excess over
                          $100,000.00
$150,000.01 - $500,000.00 $1,550.00                    $2,550.00
More than $500,000.00     $1,550.00                    $5,100.00

(2) Except as provided in Section 6(n), where the hearing fees paid by the parties is not enough to cover the standard preset fees to be paid by NFA to the arbitrators,
NFA shall collect additional fees to cover the fees to be paid to the arbitrators. If a case requires more than four days of hearing, the hearing fees will be twice the
standard preset fees, unless the arbitrators order the fees to remain at the standard amount.

(3) NFA shall also collect additional hearing fees when:

       (i) a party requests a preliminary hearing under Section 9(a);

       (ii) a party requests an oral hearing under Section 9(i)(2); or

       (iii) all the parties make a written request for three arbitrators under Section 4(a)(1). However, where the sole arbitrator asks NFA to appoint two additional
       arbitrators, NFA shall assess the additional fees equally against the parties.

(4) The arbitrators, in their discretion, may assess the entire fee against any party or may divide the fee among any or all parties. Hearing fees shall be paid to NFA in
advance of the hearing sessions to which they apply.
(b) Refunds.
                     Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 13 of 74 PageID #:99
      (1) A full refund of any filing and hearing fees paid under Section 11(a) above shall be made if, prior to the appointment of a Panel, a claim filed under Section
      2(a) above is found to be not arbitrable or if the President declines to arbitrate a claim under Section 2(b) of this Code.

      (2) Except as provided in Section 6(n) with respect to the initial hearing fee paid by the consolidated group of claimants, if all claims have been settled or
      withdrawn and NFA receives notice of the settlement or withdrawal at least five days in advance of the first scheduled pre-hearing conference date, if one is
      scheduled, or at least 30 days in advance of the first scheduled preliminary hearing date or oral hearing date, if no pre-hearing conference is scheduled, a full
      refund of the hearing fees paid under Section 11(a) and the arbitration service fees paid under Section 6(e) shall be made to the party paying the fee.

      (3) Except as provided in Section 6(n) with respect to the initial hearing fee paid by the consolidated group of claimants, if all claims have been settled or
      withdrawn and NFA receives written notice of the settlement or withdrawal at least 15 days in advance of the summary proceeding start date or first scheduled
      oral hearing date or preliminary hearing date, the hearing fees paid under Section 11(a) and arbitration service fees paid under Section 6(e) shall be refunded to
      the party paying the fee in accordance with the schedule below.

                                                      Amount of Claim                               Hearing Fee Refund                                  Service Fee Refund

                                                   $0.00 - $25,00.00                                              $ 125.00                                               N/A
                                             $25,000.01 - $50,000.00                                              $ 125.00                                               N/A
                                            $50,000.01 - $100,000.00                                              $ 125.00                                           $ 125.00
                                           $100,000.01 - $150,000.00                                              $ 925.00                                           $ 325.00
                                           $150,000.01 - $500,000.00                                            $ 2,200.00                                           $ 325.00
                                              More than $500,000.00                                             $ 4,750.00                                           $ 325.00




(c) Postponement Fees.

Each party causing an adjournment or postponement of any scheduled oral hearing shall pay to NFA a postponement fee of $250 for the first postponement request by
that party, $500 for the second request by that party, and $1,000 for any subsequent request by that party. This fee may be waived at the discretion of the arbitrators.
The arbitrators also may assess reasonable and necessary expenses incurred by the parties and their witnesses, including reasonable attorneys' fees, as a result of a
postponement. No fee shall be assessed if an arbitrator becomes ineligible or otherwise unable to serve, or if a hearing extends over the expected time period.


SECTION 12. ARBITRATION COSTS.

[Effective dates of amendments: June 28, 1985; November 9, 1988; July 12, 1989; February 18, 1992; May 1, 1994 and March 12, 1996.]

Costs which may be included in an award shall normally be limited to the costs of any transcript which a party may request (See Section 9(d)(4)). A Panel may,
however, assess against a party any one or more of the following other costs, upon a finding that such party's claim or defense was frivolous or was made in bad faith, or
that the party engaged in willful acts of bad faith during the arbitration: Reasonable and necessary expenses incurred by (a) the arbitrators or (b) any other party or
witness, including reasonable attorneys' fees. The Panel may also award attorneys' fees provided that a statutory or contractual basis exists for awarding such fees.
Requests for attorneys' fees and costs incurred in the arbitration proceeding must be raised in the proceeding or they are waived.


SECTION 13. NON-WAIVER OF NFA RIGHTS.

[Effective dates of amendments: June 28, 1985.]

The submission of a matter to arbitration under this Code shall not affect any right of NFA regarding the matter, including the right to initiate a disciplinary proceeding.


SECTION 14. MEDIATION.

[Adopted effective June 12, 1991. Effective dates of amendments: March 21, 2001]

NFA may, in its discretion, notify the parties of the option to proceed to mediation.


SECTION 15. DISPUTES NOT COVERED UNDER THIS CODE.

[Adopted effective June 12, 1989. Effective dates of amendments: October 29, 1990.]

Pursuant to such rules as may be approved by the Board of Directors, NFA may provide an arbitration forum for the resolution of futures-related disputes not covered
under this Code.


SECTION 16. MISCELLANEOUS.
[Adopted effective Case:
                   February1:20-cv-03764         Document
                            18, 1992. Effective dates          #: 17-1
                                                      of amendments: May Filed:
                                                                         1, 1994; 10/02/20    Page
                                                                                  June 23, 1997; March14
                                                                                                       21,of 74March
                                                                                                          2001  PageID     #:100
                                                                                                                     1, 2002.]

(a) Computation of Time.

      (1) Except as otherwise provided in this Code, service shall be deemed to occur on the earlier of the date that the documents are faxed (as evidenced by affidavit
      of service), e-mailed (as evidenced by affidavit of service), postal mailed, (as evidenced by postmark or affidavit of service), or the date personally delivered (as
      evidenced by affidavit of service).

      (2) The counting of days shall include all calendar days. Should a due date fall on a weekend or legal holiday such due date will be computed as the next business
      day on which mail is delivered.

(b) Service of Process.

Unless otherwise indicated, service may be accomplished by hand delivery, or by first class or certified mail, or by use of a generally recognized overnight delivery
service to the party's last known business or home address on record with NFA. Documents may also be served by facsimile or electronic mail on NFA and any party
who has consented to service by that method. All documents which are served on NFA shall be concurrently served on each party who has filed a pleading using
methods designed to ensure that NFA and all parties will receive the documents on the same day. Service on a party's representative shall be service on the party.

(c) Address of Record.

A party shall promptly notify NFA of any change in the party's address or addresses, including the party's e-mail address or facsimile number, or the address of the
party's representative on record with NFA.


SECTION 17. AGREEMENTS CONFLICTING WITH THE CODE.

[Adopted effective May 17, 1993.]

This Code shall supersede any provision in an agreement entered into between the parties, either before or after a dispute arises, if the provision in the agreement
contradicts or limits the Code or imposes additional obligations on NFA or the arbitrators. However, in the Secretary's discretion, the provision may be applied to NFA
arbitration if the agreement names NFA as the arbitration forum or the parties consent in writing to apply the provision to NFA arbitration.


SECTION 18. APPLICABILITY OF MEMBER ARBITRATION RULES.

[Effective March 24, 1994. Effective dates of amendments: December 17, 1999]

This Code shall govern any cross-claim or third-party claim filed by a Member or Associate against another Member or Associate under this Code, except that
Sections 2(a) and (b) of the Member Arbitration Rules shall apply to cross-claims or third-party claims and Section 11(a) of the Member Arbitration Rules shall apply
to third-party claims.


SECTION 19. NFA'S AUTHORITY TO INTERPRET THE CODE.

[Adopted effective June 1, 1999.]

NFA has the authority to interpret the provisions of this Code.


SECTION 20. OTHER LEGAL PROCEEDINGS

[Adopted effective October 7, 2010; and September 19, 2016.]

During an arbitration proceeding filed by a customer that is not an eligible contract participant as defined in Section 1a(18) of the Act, no party to the arbitration may
institute any suit, legal action, or proceeding outside of the arbitration proceeding against any other party that concerns or would resolve any of the matters raised in the
arbitration.
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 15 of 74 PageID #:101




                                                    CHAPTER 6
                                                   ARBITRATION

                                                   JURISDICTION
 600.                DISPUTES SUBJECT TO CME ARBITRATION
                     600.A. Disputes Among Members
                     600.B. Disputes Between Members and Certain Non-Member Employees
                     600.C. Claims Against the Exchange
                     600.D. Permissive Arbitrations
                     600.E. Waiver of Any Objection to Jurisdiction
                     600.F. Hearing Panel
 601.                CUSTOMER CLAIMS AGAINST MEMBERS
                     601.A. Definitions
                     601.B. Refusal to Hear Certain Disputes
                     601.C. Initiation of Arbitration
                     601.D. Referral to Arbitration Panel or Mixed Panel


                                              FILING PROCEDURES
 602.                INITIATING AN ARBITRATION CLAIM
 603.                ANSWERING AN ARBITRATION CLAIM
 604.                FAILURE TO ANSWER
 605.                COUNTERCLAIMS, CROSS-CLAIMS AND THIRD-PARTY CLAIMS
 606.                REVIEW OF ARBITRABILITY
 607.                CONSOLIDATION OF ARBITRATION DISPUTES
 608.                WITHDRAWAL OF CLAIMS
 609.                PERIOD OF ELIGIBILITY FOR ARBITRATION
 610.                PARALLEL PROCEEDINGS


                                         PRE-HEARING PROCEDURES
 611.                REQUESTS FOR DOCUMENTS, INFORMATION OR TESTIMONY
 612.                DOCUMENTS AND WITNESSES TO BE PRESENTED AT HEARING
 613.                ADDITIONAL PROCEDURES


                                                     HEARINGS
 614.                ARBITRATION PANEL
                     614.A. Appointment of Arbitration Panel
                     614.B. Requests to Remove an Arbitrator


 © Copyright Chicago Mercantile Exchange, Inc. All rights reserved.            Page 1 of 14
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 16 of 74 PageID #:102




 615.                HEARING PROCEDURES
                     615.A. Chairman
                     615.B. Arbitrators
                     615.C. Parties and their Representatives
                     615.D. Witnesses
                     615.E. Hearing Record


                                                     DECISIONS
 616.                AWARDS
                     616.A. Decision by Panel
                     616.B. Decision by the Chairman
                     616.C. Limitations on Monetary Awards
 617.                CORRECTION OF AWARD
 618.                SATISFACTION OF AWARD


                                                      APPEALS
 619.                APPEALS
 620.                STANDARDS AND PROCEDURES FOR REVIEW UPON APPEAL


                                              ADDITIONAL CLAIMS
 621.                CERTAIN CLAIMS AGAINST THE EXCHANGE INVOLVING TRADING
                     SYSTEMS OR SERVICES
                     621.A. General
                     621.B. Initial Liability Claim and Demand for Arbitration
                     621.C. Selection of Arbitration Panel
                     621.D. Related Claims
                     621.E. Award
                     621.F. Satisfaction of Award by Exchange
 622.                CLAIMS RELATING TO TRADE CANCELLATIONS OR PRICE
                     ADJUSTMENTS
                     622.A. General
                     622.B. Initiation of Claim
                     622.C. Related Claims
                     622.D. Award


                                                 MISCELLANEOUS


 © Copyright Chicago Mercantile Exchange, Inc. All rights reserved.              Page 2 of 14
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 17 of 74 PageID #:103




 623.                RIGHT TO COUNSEL
 624.                COMPUTATION OF TIME
 625.                SUBMISSIONS TO OR COMMUNICATIONS WITH THE PANEL
 626.                ARBITRATION FEES


                                          ARBITRATION COMMITTEE
 627.                ARBITRATION COMMITTEE




 © Copyright Chicago Mercantile Exchange, Inc. All rights reserved.    Page 3 of 14
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 18 of 74 PageID #:104




                                                    Chapter 6
                                                    Arbitration
                                                   JURISDICTION
 600.           DISPUTES SUBJECT TO CME ARBITRATION
                600.A.         Disputes Among Members
                It is contrary to the objectives and policy of the Exchange for members to litigate certain
                Exchange-related disputes. Disputes between and among members that are described below
                and that are based upon facts and circumstances that occurred at a time when the parties
                were members shall be subject to mandatory arbitration in accordance with the rules of this
                Chapter:
                1. claims between members that relate to or arise out of any transaction on or subject to the
                     rules of the Exchange;
                2. claims between or among members relating to ownership of, or interests in, trading rights
                     on the Exchange; and
                3. claims between members relating to the enforceability of:

                     a.   non-compete clauses to the extent they relate to the Exchange,

                     b.   terms of employment on the trading floor, and

                     c.   financial arrangements relating to the resolution of error trades in Exchange products
                          that are included in any employment agreement entered into on or after August 1,
                          1998.

                Nothing in this rule, however, shall require a member employee to submit to arbitration any
                claim that includes allegations of a violation of federal, state or local employment
                discrimination, wage payment or benefits laws.

                600.B.         Disputes Between Members and Certain Non-Member Employees
                The enforceability of the following provisions of an employment agreement entered into on or
                after August 1, 1998, between a member and a non-member employee registered pursuant to
                Rule 501 shall be subject to mandatory arbitration in accordance with the rules of this Chapter:
                1. non-compete clauses to the extent that they relate to the Exchange; and
                2. terms of employment on the trading floor.
                Nothing in this rule, however, shall require a non-member employee to submit to arbitration
                any claim that includes allegations of a violation of federal, state or local employment
                discrimination, wage payment or benefits laws. A non-member employee shall mean a
                member's bona fide employee who has been registered by the Exchange to work on the
                trading floor.
                600.C.         Claims Against the Exchange
                Claims against the Exchange pursuant to the provisions of Rule 578.C., Rule 578.D., Rule
                578.F., and/or Rule 579.C. shall be subject to mandatory arbitration in accordance with the
                rules of this Chapter, provided the claimant has complied with all pre-filing requirements under
                the applicable rule(s).
                600.D.         Permissive Arbitrations
                The following may be submitted for arbitration at the Exchange and, in the event such a claim
                is submitted against a member, that member is required to arbitrate the dispute under these
                rules, unless otherwise provided:
                1. claims of a customer against a member that relate to or arise out of any transaction on or
                     subject to the rules of the Exchange;
                2. claims against an Exchange clearing member and its Globex user pursuant to Rule
                     588.E., provided that any non-member Globex user has consented to arbitration of the
                     dispute at the Exchange within 21 days of receipt of a claim;



 © Copyright Chicago Mercantile Exchange, Inc. All rights reserved.                                 Page 4 of 14
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 19 of 74 PageID #:105




                3.  claims of a customer against a clearing member responsible for the spot-call delivery
                    performance of a transaction on or subject to the rules of the Exchange and/or against a
                    member in connection with such a transaction;
                4. claims of an SGX member against a member that relate to or arise out of transactions
                    subject to or relating to the Mutual Offset System;
                5. claims of a non-member (other than those claims required to be arbitrated under Rule
                    600.B) against a member that relate to or arise out of employment on the trading floor;
                6. claims by or against an entity whose majority ownership is held by Exchange members
                    and whose principal business relates to activity on or at the Exchange, where the dispute
                    has a material connection to the business or purpose of the Exchange, provided such
                    entity has consented to arbitration of the dispute at the Exchange within 20 days of receipt
                    of a claim; and
                7. at the discretion of the Chief Regulatory Officer, any claim involving the interests of the
                    Exchange, its members, their business relations or commodity futures trading in general
                    not otherwise arbitrable under these rules, provided the parties have consented to such
                    arbitration.
                600.E.        Waiver of Any Objection to Jurisdiction
                Any member or non-member who submits a claim or grievance to arbitration or any member
                who appeals to a hearing committee of the Board from any panel decision, or who takes any
                steps therein, shall be conclusively presumed to have voluntarily recognized and agreed to the
                jurisdiction of the panel or hearing committee of the Board to hear and determine the claim or
                appeal.
                600.F.         Hearing Panel
                Any claim involving only members shall be heard by a Member panel and its decision shall be
                rendered in accordance with the rules of this Chapter. A Member panel shall mean an
                arbitration panel consisting of a co-chairman of the Arbitration Committee and five Members as
                defined in Rule 400.
 601.           CUSTOMER CLAIMS AGAINST MEMBERS
                601.A.         Definitions
                1.  Customer. Customer shall mean any person, not a member of the Exchange, who places
                    an order or for whose account an order is placed for execution on the Exchange or who
                    otherwise executes a transaction on or subject to the rules of the Exchange.
                2. Claim. Claim shall mean any dispute arising out of any transaction on or subject to the
                    rules of the Exchange, including mutual offset rules.
                3. Mixed Panel. Mixed Panel shall mean an arbitration panel consisting of a co-chairman of
                    the Arbitration Committee and five Arbitration Committee members, three of whom shall
                    be persons who are non-members and who are not associated with any member of a
                    contract market, or employee thereof, and are not otherwise associated with a contract
                    market.
                4. Member. Member as used in this Chapter shall mean 1) members and clearing members
                    of the Exchange, including retired members with floor access privileges and individuals
                    and entities described in Rule 106; 2) associated persons (“APs”) and affiliates of clearing
                    members of the Exchange; 3) guaranteed introducing brokers of clearing members of the
                    Exchange and their APs; 4) Exchange permit holders; and 5) individuals and entities that
                    have agreed in writing to comply with the rules of the Exchange.
                5. Punitive Damages. Punitive damages shall mean an award in excess of actual damages
                    suffered. Punitive damages shall be limited to twice the amount of actual damages and
                    may be awarded only to a customer after a determination that there has been willful and
                    wanton misconduct in the execution or handling of an order by a member or an employee
                    acting on behalf of a member.
                601.B.        Refusal to Hear Certain Disputes
                A chairman may, but shall not be required to, order that a dispute that is otherwise arbitrable
                under these rules not be arbitrated hereunder if the dispute requires for adjudication the
                presence of essential witnesses or third parties over whom the Exchange has no jurisdiction or


 © Copyright Chicago Mercantile Exchange, Inc. All rights reserved.                                 Page 5 of 14
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 20 of 74 PageID #:106




                who are not otherwise available, or if the dispute requires the application of the rules of
                another exchange.
                601.C.      Initiation of Arbitration
                In the event that a complaint is received by the Exchange from a customer, it shall be referred
                to the Market Regulation Department, which shall inform the customer of alternative dispute
                settlement forums and, when appropriate, forward to the customer a Consent Form for
                arbitration at the Exchange. Such form shall inform the customer, by attachment of all
                pertinent rules, of the customer's rights and liabilities, including costs associated with
                arbitration, and the option of selecting an arbitration panel consisting of Exchange members or
                a Mixed Panel to decide the claim and any counterclaims, cross-claims or third-party claims.
                A customer who submits a claim for arbitration in accordance with these rules consents
                thereby to the jurisdiction of the arbitrators and agrees to the arbitration of any counterclaims,
                cross-claims or third-party claims by any respondent which arise out of the transaction that is
                the subject of the customer's claim. The claim shall comply with the requirements of Rule 602,
                and in the case of a request for punitive damages, the claim shall set forth the facts the
                customer intends to present in support of the claim that the misconduct was willful and wanton.
                The customer shall file a completed Consent Form and deposit the arbitration fee with the
                Market Regulation Department. Notice shall then be given to the member against whom the
                claim is asserted, who shall respond to the claim in accordance with Rule 603.
                601.D.         Referral to Arbitration Panel or Mixed Panel
                A Customer claim against a member shall be heard by the type of panel selected by the
                customer and its decision shall be rendered in accordance with the rules of this Chapter.
                Customer claims (and any counterclaims, cross-claims or third-party claims applicable thereto)
                that do not exceed $5,000 and do not include any claim for punitive damages may, in the
                interests of efficiency and economy, be resolved without hearing. The panel shall render its
                decision based upon the parties’ written submissions and any other relevant information
                obtained and provided to the panel and the parties at the direction of the chairman and/or the
                panel.

                                                FILING PROCEDURES

 602.           INITIATING AN ARBITRATION CLAIM
                A claimant may initiate a claim by submitting a written description of the dispute, a completed
                Arbitration Cover Sheet and depositing the appropriate arbitration fee with the Market
                Regulation Department within the period of eligibility for arbitration claims. The written claim
                shall include a clear description of the facts and circumstances involved in the dispute,
                including the transaction(s) or agreement(s) complained of, the names of the persons and
                firms alleged to be responsible for any loss to the claimant, the dates of all acts or omissions
                relevant to the claim, a detailed calculation of the amount claimed and any other information
                necessary to fully describe the dispute.
                The Market Regulation Department shall reject for filing any claim that does not fully describe
                the dispute, is clearly filed after the period of eligibility has expired or is clearly not arbitrable at
                the Exchange. Such a claim will be promptly returned to the filing party with a notice
                describing the deficiency. A claimant seeking to correct the deficiency and file an amended
                claim may do so within 30 days of receiving notice describing the deficiency despite any
                expiration of the period of eligibility prescribed by Rule 609 during that 30-day period. The
                acceptance for filing by the Market Regulation Department shall not preclude a challenge to
                the arbitrability of the claim nor create a presumption that the claim is arbitrable.
 603.           ANSWERING AN ARBITRATION CLAIM
                Each respondent shall file a written response within 21 days after receipt of the written claim.
                However, if a party has timely filed a challenge to the arbitrability of the dispute, its response
                shall be due 21 days after receipt of the written decision confirming the arbitrability of the
                dispute.
                The written answer must admit the claim or describe the respondent’s basis for denying liability
                to the claimant(s). The answer may include an admission or denial of each specific allegation
                contained in the claim and/or the respondent’s narrative description of the facts and


 © Copyright Chicago Mercantile Exchange, Inc. All rights reserved.                                         Page 6 of 14
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 21 of 74 PageID #:107




                circumstances involved in the dispute. A respondent may assert in an answer any defense
                that would be available in a court of law or equity, including any affirmative defense.
 604.           FAILURE TO ANSWER
                A respondent’s unexcused failure to file a timely answer shall constitute an admission of the
                facts alleged in a claim.
 605.           COUNTERCLAIMS, CROSS-CLAIMS AND THIRD-PARTY CLAIMS
                A respondent may assert any counterclaim, cross-claim and/or third-party claim to the extent
                such claim would be allowable as an original claim under these rules and, in response to
                claims by a customer against a member, the member may assert any counterclaim, cross-
                claim and/or third-party claim arising out of the same transaction or incident that is the subject
                of the customer’s claim. Each respondent must file any counterclaim, cross-claim or third-
                party claim at the same time an answer to a claim is due. Initiating counterclaims, cross-
                claims, third-party claims and answers thereto shall conform to the requirements for initiating
                and answering original claims.
                A respondent who believes that another member may have a claim to any money or property
                which is the subject of a dispute in arbitration and that the failure of that other member to
                assert a claim in the pending arbitration could prejudice the interests of the respondent may
                submit a request to the chairman to compel the participation of the other member. If a member
                fails to file such claim after being ordered to assert that claim in the pending arbitration, then
                notwithstanding any other rule, that member shall be barred from asserting in the future any
                claim against the respondent that is based on the same transaction, occurrence or subject.
 606.           REVIEW OF ARBITRABILITY
                Any party may file a challenge to the arbitrability of a dispute submitted for arbitration at the
                Exchange. A party’s failure to file a timely challenge to arbitrability shall waive any right to
                object thereafter to the arbitrability of the dispute.
                A challenge to arbitrability by a claimant must be filed no later than 5 days after the claim is
                submitted for arbitration. A challenge to arbitrability by a respondent must be filed no later
                than 10 days after the respondent has received notice of the claim. The request must be in
                writing and state the reasons why the dispute is not arbitrable at the Exchange. Any other
                party may file a written response in support of or opposition to the challenge no later than 10
                days after receiving notice of the challenge to arbitrability.
                The chairman may decide the arbitrability of a dispute based on his consideration of the written
                submissions of the parties. The chairman’s decision shall be final and is not appealable.
 607.           CONSOLIDATION OF ARBITRATION DISPUTES
                If a chairman receives notice that two or more arbitration disputes pending at the Exchange
                are related, the chairman may order that any or all of the disputes be consolidated for
                purposes of conducting a hearing on the disputes. In determining whether to consolidate the
                disputes the chairman may consider the efficiencies of consolidation as well as the burdens
                and benefits to the parties in consolidating the disputes.
 608.           WITHDRAWAL OF CLAIMS
                A.   A party may voluntarily withdraw its claim, counterclaim, cross-claim or third-party claim
                     without prejudice at any time before an answer thereto has been filed by notifying the
                     Market Regulation Department in writing of such withdrawal.
                B.   After an answer to any claim, counterclaim, cross-claim or third-party claim has been filed,
                     the claimant seeking to withdraw the claim, counterclaim, cross-claim or third-party claim
                     must submit to the chairman a written request to withdraw with prejudice or upon such
                     terms and conditions as may be imposed by the chairman.
                C.   A withdrawal with prejudice under this rule shall bar the claimant from re-filing any claim
                     based on the same acts, transactions or omissions as the dismissed claim.
 609.           PERIOD OF ELIGIBILITY FOR ARBITRATION
                An arbitration must be initiated within two years of the date the claimant knew or should have


 © Copyright Chicago Mercantile Exchange, Inc. All rights reserved.                                   Page 7 of 14
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 22 of 74 PageID #:108




                known of the dispute on which the claim is based, except that claims filed pursuant to Rule
                600.C. must be submitted within 10 days of receiving notice that the Exchange has refused to
                compensate the claimant for the claimed loss.
                Counterclaims, cross-claims and third-party claims must be submitted no later than the date on
                which the answer is due.
 610.           PARALLEL PROCEEDINGS
                No claim will be accepted for arbitration at the Exchange if the Market Regulation Department
                receives notice that another arbitration, reparations action or civil court proceeding based on
                the same act, transaction or omission as the arbitration claim is pending at the time of filing.
                No claim, counterclaim, cross-claim or third party-claim will be accepted for arbitration against
                a respondent if the Market Regulation Department has received notice that a stay exists due to
                the pendency of any bankruptcy proceeding against that respondent. If such a stay arises
                after a claim is accepted for arbitration or if the Market Regulation Department subsequently
                learns that such a stay is pending, the claim shall be dismissed without prejudice as to each
                respondent who is the subject of the stay. Nothing in this rule shall prevent a claim in
                arbitration from proceeding against any remaining respondent.

                                           PRE-HEARING PROCEDURES

 611.           REQUESTS FOR DOCUMENTS, INFORMATION OR TESTIMONY
                A.   The initial schedule for document requests by parties and responses will be set by the
                     Market Regulation Department. The chairman may require any member, or any person
                     employed by or associated with a member to produce relevant documents in his
                     possession or control at any time after a claim has been filed.
                     Upon the failure of a party or member to voluntarily produce relevant documents in its
                     possession or control upon request by a party, the party seeking the documents may
                     submit a written request to the chairman for an order compelling the production of such
                     documents.

                     1.   Any request for an order compelling production of documents must:

                          a.   identify each document or type of document sought with as much specificity as
                               possible;
                          b.   explain the relevance of each document or type of document sought; and
                          c.   include a representation that the requesting party has attempted to obtain the
                               documents from the responding party before resorting to a request to the
                               chairman.

                     2.   The party or member against whom an order compelling production is sought shall:

                          a.    produce copies of the requested documents to the requesting party and the
                                Exchange; or
                          b. represent in writing that the documents are not in his possession or control and
                                explain the basis for such representation, and, if applicable, identify who is in
                                possession or control of the requested documents; or
                          c. object in writing to a request and provide the basis for each objection.
                B.   In connection with any claim, counterclaim, cross-claim or third-party claim that seeks
                     relief in excess of $50,000, any party may seek leave from the chairman to serve written
                     requests for information on any other party. The chairman shall have discretion to
                     determine whether and under what circumstances such requests may be permitted.
                C.   The chairman may require any member, or any person employed by or associated with a
                     member, to appear and to testify at a hearing.
                D.   Whenever such production or appearance results from the request of a party, all
                     reasonable costs and expenses incurred shall be borne by the party making the request,
                     unless directed otherwise by the panel. A party who incurs costs and expenses
                     recoverable under this rule may, no later than the close of the last hearing date in the


 © Copyright Chicago Mercantile Exchange, Inc. All rights reserved.                                  Page 8 of 14
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 23 of 74 PageID #:109




                     matter, submit an application to the panel for such costs and expenses. Such application
                     shall contain a detailed explanation of amounts claimed. The panel may grant or deny all
                     or any portion of the application.
                E.   Any member or employee thereof failing to appear, testify, produce documents or provide
                     information in accordance with this rule may be charged with a violation of Rule 432.
 612.           DOCUMENTS AND WITNESSES TO BE PRESENTED AT HEARING
                No later than 10 business days prior to the first scheduled hearing, each party must provide
                every other party and the Exchange with copies of all documents that the party intends to offer
                into evidence and a list of the names of all witnesses, including party-witnesses, who the party
                intends to call at the hearing in support of a claim or defense. Parties are not required under
                this rule to provide copies of those documents that they may use, or to identify any witnesses
                whom they may call, only in cross-examination or rebuttal.
 613.           ADDITIONAL PROCEDURES
                The chairman may establish any procedures not otherwise contemplated by these rules
                necessary to establish a just, equitable and efficient method of resolving a particular dispute,
                except that the chairman may not decide a motion to dismiss a claim, as motions to dismiss
                are not permitted under these rules.

                                                        HEARINGS

 614.           ARBITRATION PANEL
                614.A.         Appointment of Arbitration Panel
                The Market Regulation Department shall select a panel of arbitrators from the Exchange’s
                Arbitration Committee to hear and decide a dispute. The panel shall consist of five arbitrators
                and one chairman.
                614.B.        Requests to Remove an Arbitrator
                1.   Each party may request the removal of any arbitrator(s) from a panel for good cause
                     shown. Such request must be made no later than the start of testimony at the first
                     scheduled hearing. Failure of a party to timely request the removal of any arbitrator(s) will
                     be deemed a waiver of that party’s right to any further objection to the arbitrator’s
                     participation in the hearing and decision of the dispute.
                2.   The chairman, after considering a request to remove an arbitrator, another party’s
                     objections thereto and/or the statements of an arbitrator whose removal is sought, may
                     deny the request or excuse the arbitrator. The chairman’s decision shall be final and may
                     not be appealed.
                3.   If an arbitrator is excused prior to the date of the first scheduled hearing, the Market
                     Regulation Department shall select another Arbitration Committee member to replace the
                     excused arbitrator at the hearing. Parties may make any appropriate request for the
                     removal of the replacement arbitrator under this rule.
                4.   If an arbitrator is excused on or after the date of the first scheduled hearing, the dispute
                     may, at the election of the non-requesting party and with the consent of the chairman be
                     heard and decided by the remaining arbitrators.
 615.           HEARING PROCEDURES
                615.A.         Chairman
                The panel chairman shall preside over the proceeding and shall make such determinations on
                relevancy and procedure as will promote a fair and expeditious adjudication of any claim. The
                chairman may administer oaths or affirmations by witnesses. Upon request of the panel
                chairman, the Market Regulation Department shall submit any documents to the panel and
                parties in the Exchange's possession that are relevant and readily available.
                615.B.         Arbitrators
                The arbitration panel shall consider all relevant, probative testimony and documents submitted
                by the parties. The panel shall be the sole judge of the law and the facts, but if the panel is in
                doubt as to any questions of law, it may refer the question to Exchange legal counsel for an


 © Copyright Chicago Mercantile Exchange, Inc. All rights reserved.                                   Page 9 of 14
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 24 of 74 PageID #:110




                opinion. The panel shall not be bound by the formal rules of evidence. The final decision of the
                panel shall be by majority vote of the arbitrators, and the chairman shall vote only to resolve a
                tie.
                615.C.        Parties and their Representatives
                Each party and his representative has the right to examine all relevant documents prior to and
                during the hearing, to present all relevant evidence in support of a claim or defense or as
                rebuttal to a claim or defense, and to question during the hearing witnesses presented in
                connection with a claim or defense. An entity may have one corporate representative of the
                entity, in addition to any counsel of record, attend the arbitration hearing. Such corporate
                representative will not be precluded from testifying in the matter.
                615.D.        Witnesses
                All testimony offered to the panel will be under oath or affirmation. Witnesses will be permitted
                in the hearing room only while providing testimony to the panel. Witnesses shall testify in
                person at the hearing, except that for good cause shown and in the discretion of the chairman,
                a witness may be allowed to testify by telephone or other appropriate means.
                615.E.        Hearing Record
                An audio recording of the proceeding shall be made by the Market Regulation Department.
                Unless otherwise ordered by a chairman of the Arbitration Committee, Business Conduct
                Committee or a duly appointed Hearing Panel of the Board of Directors, a copy of the audio
                recording will be released to a party only for the purpose of perfecting an appeal of a decision
                rendered by a Panel or upon application to confirm, vacate, modify or correct an award in a
                court of law. The requesting party shall bear the cost of copying the recording.

                                                        DECISIONS

 616.           AWARDS
                616.A.                   Decision by Panel
                After a hearing, or, on customer claims that do not exceed $5,000 upon consideration of the
                pleadings and other relevant information, the arbitration panel shall issue a written decision
                signed by the panel chairman and at least a majority of the panel. The panel may decide any
                matter in controversy and issue any order the panel deems necessary to fully resolve the
                dispute. The Market Regulation Department shall promptly serve copies on all parties. A
                monetary award made by the panel may include the following:
                1. actual damages;
                2. interest thereon;
                3. punitive damages of no more than two times the amount of actual damages in accordance
                     with Rule 601.A.5.;
                4. the arbitration fee incurred by a prevailing party, or a portion thereof; and
                5. all or any portion of the administrative costs of the proceeding and any other reasonable
                     and necessary expenses, including, but not limited to, attorneys' fees (a) incurred by a
                     party by reason of another party's frivolous or bad faith claim, defense, or conduct during
                     the arbitration or (b) where a statutory or contractual basis exists for awarding such fees.
                     Requests for attorneys' fees and costs incurred in the arbitration proceeding must be
                     raised in the proceeding or they are waived.
                616.B.         Decision by the Chairman
                The chairman may order a party who fails to prosecute or defend a claim to pay to the
                Exchange all or a portion of its administrative costs incurred in connection with the arbitration
                claim.
                616.C.       Limitations on Monetary Awards
                Monetary awards in claims filed pursuant to Rule 621 shall be limited as set forth in Rule 578.
 617.           CORRECTION OF AWARD
                Any party may, within three days after receipt of the notice of decision, request the arbitration
                panel to modify or correct its decision where there has been an obvious material miscalculation
                or misdescription or where the notice is imperfect in a matter of form not affecting the merits of


 © Copyright Chicago Mercantile Exchange, Inc. All rights reserved.                                  Page 10 of 14
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 25 of 74 PageID #:111




                    the dispute or decision.
 618.               SATISFACTION OF AWARD1
                    A party directed to pay an award shall submit payment of the amount due directly to the party
                    receiving the award. An arbitration award must be satisfied within 15 days of receipt of the
                    notice of decision. If a request is made to correct an award pursuant to Rule 617, the award
                    must be satisfied within 15 days of receipt of the corrected notice of decision.
                    A party making payment must submit proof of payment to the Market Regulation Department
                    no later than the business day following payment. An individual member who fails to provide
                    proof of payment within the time prescribed will forfeit the following privileges until proof of
                    payment has been provided: 1) access to all CME Group markets; 2) access to the Globex
                    platform; and 3) access to any other electronic trading or clearing platform owned or controlled
                    by CME Group. An entity member that fails to provide proof of payment within the time
                    prescribed will forfeit preferred fee treatment for its proprietary trading. Any member that fails
                    to pay an arbitration award within the time prescribed may be subject to sanctions pursuant to
                    Rule 432.R and may be immediately removed from any trading floor or facility owned or
                    controlled by CME Group.

                                                          APPEALS

 619.               APPEALS2
                    Any decision rendered in a dispute among members resulting in a non-cash award or involving
                    a claim, counterclaim, cross-claim or third-party claim that sought a recovery over $10,000
                    may be appealed to an appellate panel of the Board (“Appellate Panel”). All other decisions
                    rendered by an arbitration panel are final and may not be appealed. In order to appeal a
                    decision, a party must, within 10 days of receipt of the notice of decision, file with the Market
                    Regulation Department a written request stating the grounds for the appeal and the specific
                    error or impropriety of the original decision based upon the standards set forth in Rule 620 and
                    deposit the applicable fee established by the Exchange. Within 15 days of receipt of the notice
                    of decision, the appellant must deposit with the Market Regulation Department a cashier’s or
                    certified check payable to CME Group in the amount of any monetary award against such
                    appellant.
                    Failure to timely comply with these requirements for appeal, when applicable, shall constitute a
                    waiver of any right to appeal and render the arbitrators’ decision final and binding.
                    Within 15 days after filing a request for an appeal, the appellant shall file with the Market
                    Regulation Department any argument and any documents or information that the appellant
                    intends to use in support of the appeal. The appellee shall have 15 days thereafter to file
                    whatever documents or information he intends to rely upon in opposition to the appeal. An
                    extension beyond the 15-day filing period may be granted by the Market Regulation
                    Department upon a showing of good cause. In the case of a non-cash award, the filing of the
                    notice of appeal shall not stay the decision appealed from unless the panel from which the
                    appeal is taken or the Chief Regulatory Officer specifically directs that the decision be stayed.
                    The appeal will be determined by an Appellate Panel consisting of three directors appointed by
                    the Chairman of the Board, one of whom the Chairman of the Board shall designate as
                    chairman of the Appellate Panel. No director may serve on an Appellate Panel if he has a
                    personal or financial interest in the matter under consideration. A party may strike any member
                    of the Appellate Panel for good cause shown as determined by the Chief Regulatory Officer, in
                    which event that director shall be excused and the Chairman of the Board shall then select an
                    alternate director from the Board. Any meeting of the Appellate Panel shall require the
                    presence, either in person or by telephone, of each director appointed to the Appellate Panel
                    and shall be conducted by the chairman of the Appellate Panel.
                    The Appellate Panel may, by unanimous vote, determine that the appeal will be decided based
                    solely upon the parties’ written submissions, the record from the arbitration proceeding and
                    any other relevant information provided by the parties to the Appellate Panel. Any information
                    provided by one party must be provided to all parties to the appeal. Additionally, the parties

 1
     Revised July 2008.
 2
     Revised July 2008; April 2009; June 2012.


 © Copyright Chicago Mercantile Exchange, Inc. All rights reserved.                                      Page 11 of 14
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 26 of 74 PageID #:112




                may, upon unanimous consent, request that the Appellate Panel consider the matter based
                solely on the parties’ written submissions, subject to the approval of the Appellate Panel.
 620.           STANDARDS AND PROCEDURES FOR REVIEW UPON APPEAL
                In the following cases, the hearing committee may enter an order amending or vacating the
                award of the arbitration panel:
                A. Where the award was procured by corruption, fraud or undue means;
                B. Where there was evident partiality or corruption on the part of any of the arbitrators or the
                     chairman;
                C. Where the arbitrators were guilty of misconduct in refusing to hear relevant evidence; or of
                     any other behavior by which the rights of any party have been prejudiced;
                D. Where the arbitrators exceeded their powers, or so imperfectly executed them that a
                     mutual, final, and definite award upon the dispute submitted was not made; or
                E. Where the arbitrators acted in manifest disregard of the applicable law, including
                     Exchange rules.
                The hearing committee shall consider only the record made before the panel and any other
                evidence submitted by the parties relevant to A. through E. above. In the event that the
                hearing committee determines to vacate the award, the matter shall be resubmitted to a new
                panel of arbitrators for a rehearing. In the event that the hearing committee amends the award
                or denies the appeal, such decision of the hearing committee shall be final and binding.

                                                 ADDITIONAL CLAIMS

 621.           CERTAIN CLAIMS AGAINST THE EXCHANGE INVOLVING TRADING SYSTEMS
                OR SERVICES
                621.A.         General
                All claims arising out of or relating to the following matters shall be arbitrated in accordance
                with the specific requirements of this Rule 621 and, to the extent not inconsistent with such
                requirements, the rules of this Chapter:
                1. receipt of an incorrect order status or the failure to have received an appropriate order
                     status;
                2. the negligence of GCC personnel or any other Exchange staff; or
                3. Phantom Orders, as defined in Rule 578.F.
                Nothing in Rules 621 or 622 shall be construed to create a claim against the Exchange, to limit
                a defense available to the Exchange, or to obviate or modify any limitation of Exchange liability
                imposed by any other rule.
                621.B.        Initial Liability Claim and Demand for Arbitration
                The initial claim of loss, including a detailed description of any loss suffered, must be made to
                the Exchange within ten business days of the date of the incident that caused the loss. The
                Exchange shall have 30 business days to pay or deny the claim in whole or in part. If the
                Exchange denies the claim in whole or in part, the claimant must file a written demand for
                arbitration with the Market Regulation Department within ten business days after the Exchange
                has notified the claimant of such denial. A claimant’s failure to pursue its claim within these
                time limits shall bar any recovery on such claim.
                621.C.         Selection of Arbitration Panel
                The arbitration panel shall consist of three non-member arbitrators from the Exchange’s
                Arbitration Committee. The panel shall choose a chairman.
                621.D.        Related Claims
                All claims arising out of the same system failure, event or alleged negligent act shall, to the
                extent practicable in the determination of the chairman, be consolidated for a single hearing.
                621.E.        Award
                Within 30 days of completion of the hearing, the panel shall issue a written decision. The
                award shall be limited to the lesser of the actual loss or the loss that would have been incurred
                if the claimant had used its best efforts to mitigate the loss. Punitive damages, loss of profits,


 © Copyright Chicago Mercantile Exchange, Inc. All rights reserved.                                  Page 12 of 14
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 27 of 74 PageID #:113




                loss of use, and indirect, incidental or consequential damages shall not be awarded. The
                decision of a majority of the panel shall be final and binding, and there shall be no appeal to a
                hearing committee of the Board of Directors. A party may move, within three business days of
                the award, that the award be corrected to remedy any miscalculation or misdescription or
                where the award is otherwise imperfect in a matter of form not affecting the merits of the
                award.
                621.F.         Satisfaction of Award by Exchange
                The Exchange shall satisfy any award against it subject to its limitation of liability rules and the
                rules respecting proration among claimants where damages allowed for a defined period of
                time exceed any limit imposed by Exchange rules. The Exchange may delay paying any
                award until such time as any applicable proration or limitation can be finally calculated.
 622.           CLAIMS RELATING TO TRADE CANCELLATIONS OR PRICE ADJUSTMENTS
                622.A.         General
                All claims relating to price adjustments or trade cancellations pursuant to Rule 588 shall be
                arbitrated in accordance with the specific requirements of this Rule 622 and, to the extent not
                inconsistent with such requirements, the rules of this Chapter.
                622.B.         Initiation of Claim
                Any claim for loss under Rule 588 must first be submitted to the Exchange as described in
                Rule 588.E. Following a denial of liability by a party responsible for a trade cancellation or
                price adjustment and by the clearing firm through which the trade was placed, the claimant
                may file an arbitration claim with the Market Regulation Department. The Market Regulation
                Department shall administer the arbitration and provide notice to all parties.
                The party alleged to have made the trade that caused the trade cancellation or price
                adjustment and the clearing firm through which that trade was placed both may be
                respondents in the arbitration. Any party responsible for a trade cancellation or price
                adjustment who is not otherwise subject to arbitration under these rules may voluntarily submit
                to such arbitration by filing a submission agreement with the Market Regulation Department
                within 21 days of that party’s receipt of notice of the referral to arbitration. In the absence of
                the voluntary submission to arbitration by such party, the arbitration shall proceed solely
                against the clearing firm through which the trade was placed, and that firm shall be liable for
                any damages awarded by the panel.
                622.C.        Related Claims
                All claims arbitrable under this rule that arise out of a trade cancellation or price adjustment
                that was caused by the same incident shall, to the extent practicable in the determination of
                the chairman, be consolidated for a single hearing.
                622.D.        Award
                Within 30 days of completion of the hearing, the panel shall issue a written decision signed by
                a majority of the arbitrators. Except as provided below, the claims shall be limited to realized
                losses. Any award shall be made jointly and severally against the respondents. In the event
                the panel finds the respondent(s) liable for the full amount of the claim, the panel shall also
                award the claimants their costs and attorneys fees incurred in connection with arbitrating the
                claim.
                Punitive damages, loss of profits, loss of use, and indirect, incidental or consequential
                damages shall not be awarded. The decision of a majority of the panel shall be final and may
                not be appealed. A party may move, within three business days of the award, for an order
                correcting or modifying the award to remedy any miscalculation or misdescription or where the
                award is otherwise imperfect in a matter of form not affecting the merits of the award.


                                                   MISCELLANEOUS

 623.           RIGHT TO COUNSEL
                Every person is entitled to represent his own interests, be represented by an attorney at law of
                his choosing and at his own expense who is admitted to practice before the highest court in
                any State, or be represented by any other non-compensated representative at any stage of an

 © Copyright Chicago Mercantile Exchange, Inc. All rights reserved.                                   Page 13 of 14
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 28 of 74 PageID #:114




                arbitration proceeding at the Exchange. An entity must be represented by an officer or owner
                of the entity or by an attorney at law. Notwithstanding the above, no person may be
                represented by a member of the Arbitration Committee, a member of the Board, an employee
                of CME Group or any person related to the arbitration.
 624.           COMPUTATION OF TIME
                For the purposes of this Chapter, when a period of time is prescribed by a number of days, and
                not a specific date, the first day counted for the time prescribed is the day after notice is
                received or other event giving rise to the period of time occurs. Any submission is due or the
                time to take action shall lapse by the close of business on the last day counted, unless the last
                day is a weekend or Exchange holiday, in which case the due date shall be the next following
                day the Exchange is open for business.
                For time periods of five days or less only days the Exchange is open for business will be
                counted. For all other time periods calendar days will be counted.
 625.           SUBMISSIONS TO OR COMMUNICATIONS WITH THE PANEL
                Any submission for consideration by a chairman or panel must be submitted to the Market
                Regulation Department with copies simultaneously served on each other party or designated
                representative of a party.
                After a dispute has been submitted for arbitration, a person filing the claim or required to
                respond to the claim and any person asked to provide documents, information or testimony in
                connection with such claim shall not contact any member of a panel appointed to hear the
                claim for any purpose related to the dispute described by the claim.
 626.           ARBITRATION FEES
                Any person submitting an arbitration claim or appealing a decision of an arbitration panel shall
                remit the applicable fees as may be determined by the Exchange at the time of submission or
                appeal, in order for such action to be effective.

                                             ARBITRATION COMMITTEE

 627.           ARBITRATION COMMITTEE
                Each member of the Arbitration Committee shall:
                A. be appointed by the Board Chairman on an annual basis;
                B. pledge to the Exchange that he will not publish, divulge, or make known in any manner
                    any facts or information which may come to his attention while performing his duties as a
                    member of the Arbitration Committee, except when reporting to the Board, or to a
                    committee concerned with such information, or when called upon to respond in any
                    judicial or administrative proceeding;
                C. comply with the standards of the American Bar Association-American Arbitration
                    Association’s “Code of Ethics for Arbitrators in Commercial Disputes” which the Exchange
                    hereby adopts as its own code of ethics for arbitrators;
                D. pledge to immediately disclose any matter, relationship or interest with any party or the
                    subject of a dispute which may affect the arbitrator’s ability to be, or create the
                    appearance that the arbitrator is not, impartial in deliberating and deciding a dispute; and
                E. promptly give notice to the Market Regulation Department of any ex parte communication
                    directed to such Arbitration Committee member which is prohibited by Rule 625.
                (End of Chapter 6)




 © Copyright Chicago Mercantile Exchange, Inc. All rights reserved.                                 Page 14 of 14
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 29 of 74 PageID #:11




                                        Commercial
                                        Arbitration Rules and Mediation Procedures

                                        Including Procedures for Large, Complex Commercial Disputes




                                        Available online at    adr.org/commercial
                                        Rules Amended and Effective October 1, 2013
                                        Fee Schedule Amended and Effective July 1, 2016
       Rules Amended and Effective October 1, 2013. Fee Schedule Amended and Effective July 1, 2016.   COMMERCIAL RULES 1
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 30 of 74 PageID #:11
            Regional Vice Presidents
            States: Delaware, District of Columbia,           States: Indiana, Kentucky, North Carolina, Ohio,
            Maryland, New Jersey, Pennsylvania, Virginia      South Carolina, Tennessee, West Virginia
            P. Jean Baker, Esq.                               Michelle M. Skipper
            Vice President                                    Vice President
            Phone: 202.223.7093                               Phone: 704.643.8605
            Email: BakerJ@adr.org                             Email: SkipperM@adr.org

            States: Oklahoma, Texas                           States: Florida
            Andrew Barton                                     Rebecca Storrow, Ph.D.
            Vice President                                    Vice President
            Phone: 210.998.5750                               Phone: 954.372.4341
            Email: BartonA@adr.org                            Email: StorrowR@adr.org

            States: Alabama, Georgia                          States: Arizona, Colorado, Kansas, Idaho,
            John M. Bishop                                    Montana, Nebraska, Nevada, New Mexico,
            Vice President                                    Utah, Wyoming
            Phone: 404.320.5150                               Lance K. Tanaka
            Email: BishopJ@adr.org                            Vice President
                                                              Phone: 303.831.0824
            States: City of Houston, Louisiana, Mississippi   Email: TanakaL@adr.org
            Ingeuneal C. Gray, Esq.
            Vice President                                    States: Arkansas, Illinois, Iowa, Michigan,
            Phone: 832.308.7893                               Minnesota, Missouri, North Dakota,
            Email: GrayI@adr.org                              South Dakota, Wisconsin
                                                              A. Kelly Turner, Esq.
            States: Connecticut, Maine, Massachusetts,        Vice President
            New Hampshire, Rhode Island, Vermont              Phone: 312.361.1116
            Karen Jalkut                                      Email: TurnerK@adr.org
            Vice President
            Phone: 617.695.6062                               States: New York
            Email: JalkutK@adr.org                            Jeffrey T. Zaino, Esq.
                                                              Vice President
            States: Alaska, California, Hawaii, Oregon,       Phone: 212.484.3224
            Washington                                        Email: ZainoJ@adr.org
            Serena K. Lee, Esq.
            Vice President
            Phone: 415.671.4053
            Email: LeeS@adr.org




            Case Management Vice Presidents and Assistant Vice Presidents
            Jeffrey Garcia                                    Yvonne Baglini
            Vice President                                    Assistant Vice President
            Phone: 559.490.1860                               Phone: 866.293.4053
            Email: GarciaJ@adr.org                            Email: BagliniY@adr.org
            Administers cases in: AK, AZ, AR, CA, CO, HI,     Administers cases in: CT, DE, MA, ME, MI, NH,
            ID, IL, IA, KS, LA, MN, MS, MO, MT, NE, NV,       NJ, NY, PA, RI, VT, WV
            NM, ND, OK, OR, SD, TX, UT, WA, WI, WY

            John M. Bishop
            Vice President
            Phone: 404.320.5150
            Email: BishopJ@adr.org
            Administers cases in: AL, DC, FL, GA, IN, KY,
            MD, NC, OH, SC, TN, VA




       2   RULES AND MEDIATION PROCEDURES                                                    American Arbitration Association
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 31 of 74 PageID #:11
       Table of Contents
       Important Notice . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  7
       Introduction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  7
       Standard Arbitration Clause . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  8
       Administrative Fees. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  8
       Mediation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  8
       Large, Complex Cases . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  9


       Commercial Arbitration Rules . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  10
           R-1. Agreement of Parties. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
           R-2. AAA and Delegation of Duties. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  11
           R-3. National Roster of Arbitrators. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  11
           R-4. Filing Requirements. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  11
           R-5. Answers and Counterclaims. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  12
           R-6. Changes of Claim . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  13
           R-7. Jurisdiction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  13
           R-8. Interpretation and Application of Rules. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  14
           R-9. Mediation. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  14
           R-10. Administrative Conference. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  14
           R-11. Fixing of Locale. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  14
           R-12. Appointment from National Roster. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  15
           R-13. Direct Appointment by a Party. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  16
           R-14. Appointment of Chairperson by Party-Appointed Arbitrators or Parties. . . . . . . .  16
           R-15. Nationality of Arbitrator . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  17
           R-16. Number of Arbitrators. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  17
           R-17. Disclosure. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  17
           R-18. Disqualification of Arbitrator . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  18
           R-19. Communication with Arbitrator. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  18
           R-20. Vacancies . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  19
           R-21. Preliminary Hearing. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  19
           R-22. Pre-Hearing Exchange and Production of Information . . . . . . . . . . . . . . . . . . . . . .  19
           R-23. Enforcement Powers of the Arbitrator. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  20
           R-24. Date, Time, and Place of Hearing . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  20
           R-25. Attendance at Hearings . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  21
           R-26. Representation. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  21
           R-27. Oaths . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  21

       Rules Amended and Effective October 1, 2013. Fee Schedule Amended and Effective July 1, 2016.                      COMMERCIAL RULES 3
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 32 of 74 PageID #:11
           R-28. Stenographic Record. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  21
           R-29. Interpreters. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  22
           R-30. Postponements. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  22
           R-31. Arbitration in the Absence of a Party or Representative. . . . . . . . . . . . . . . . . . . . .  22
           R-32. Conduct of Proceedings. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  22
           R-33. Dispositive Motions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  23
           R-34. Evidence. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  23
           R-35. Evidence by Written Statements and Post-Hearing Filing of Documents or
           Other Evidence. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  23
           R-36. Inspection or Investigation. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  24
           R-37. Interim Measures. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  24
           R-38. Emergency Measures of Protection. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  24
           R-39. Closing of Hearing. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  25
           R-40. Reopening of Hearing. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  26
           R-41. Waiver of Rules. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  26
           R-42. Extensions of Time . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  26
           R-43. Serving of Notice and Communications. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  26
           R-44. Majority Decision. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  27
           R-45. Time of Award. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  27
           R-46. Form of Award. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  27
           R-47. Scope of Award. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  28
           R-48. Award Upon Settlement—Consent Award. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  28
           R-49. Delivery of Award to Parties. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  28
           R-50. Modification of Award. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  28
           R-51. Release of Documents for Judicial Proceedings. . . . . . . . . . . . . . . . . . . . . . . . . . . . 29
           R-52. Applications to Court and Exclusion of Liability. . . . . . . . . . . . . . . . . . . . . . . . . . . .  29
           R-53. Administrative Fees. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  29
           R-54. Expenses. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29
           R-55. Neutral Arbitrator’s Compensation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  30
           R-56. Deposits. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  30
           R-57. Remedies for Nonpayment. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  30
           R-58. Sanctions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  31




       4   RULES AND MEDIATION PROCEDURES                                                                              American Arbitration Association
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 33 of 74 PageID #:11
       Preliminary Hearing Procedures. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  32
          P-1. General. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  32
          P-2. Checklist. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  32


       Expedited Procedures. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  34
          E-1. Limitation on Extensions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  34
          E-2. Changes of Claim or Counterclaim. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  34
          E-3. Serving of Notices. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  34
          E-4. Appointment and Qualifications of Arbitrator . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  34
          E-5. Exchange of Exhibits. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  35
          E-6. Proceedings on Documents and Procedures for the Resolution of Disputes
          Through Document Submission . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  35
          E-7. Date, Time, and Place of Hearing . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  36
          E-8. The Hearing. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  36
          E-9. Time of Award. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  36
          E-10. Arbitrator’s Compensation. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  36


       Procedures for Large, Complex Commercial Disputes . . . . . . . . . . . . . . . . . . . . . . . .  37
          L-1. Administrative Conference. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  37
          L-2. Arbitrators. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  37
          L-3. Management of Proceedings. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  38


       Administrative Fee Schedules (Standard and Flexible Fees) . . . . . . . . . . . . . . . . . . .  38


       Commercial Mediation Procedures. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  39
          M-1. Agreement of Parties. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  39
          M-2. Initiation of Mediation. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  39
          M-3. Representation. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  39
          M-4. Appointment of the Mediator. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  40
          M-5. Mediator’s Impartiality and Duty to Disclose. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  40
          M-6. Vacancies. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  41
          M-7. Duties and Responsibilities of the Mediator . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  41
          M-8. Responsibilities of the Parties. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  42
          M-9. Privacy. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  42
          M-10. Confidentiality. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  42
          M-11. No Stenographic Record. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  43


       Rules Amended and Effective October 1, 2013. Fee Schedule Amended and Effective July 1, 2016.                    COMMERCIAL RULES 5
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 34 of 74 PageID #:12


           M-12. Termination of Mediation. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 43
           M-13. Exclusion of Liability. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  43
           M-14. Interpretation and Application of Procedures. . . . . . . . . . . . . . . . . . . . . . . . . . . . .  43
           M-15. Deposits . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  43
           M-16. Expenses. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  44
           M-17. Cost of the Mediation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  44




       6   RULES AND MEDIATION PROCEDURES                                                                             American Arbitration Association
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 35 of 74 PageID #:12



            Commercial Arbitration Rules
            and Mediation Procedures
           (Including Procedures for Large, Complex Commercial Disputes)




       Important Notice

       These rules and any amendment of them shall apply in the form in effect at the
       time the administrative filing requirements are met for a demand for arbitration
       or submission agreement received by the AAA®. To ensure that you have the
       most current information, see our web site at www.adr.org.


       Introduction

       Each year, many millions of business transactions take place. Occasionally,
       disagreements develop over these business transactions. Many of these disputes
       are resolved by arbitration, the voluntary submission of a dispute to an impartial
       person or persons for final and binding determination. Arbitration has proven to be
       an effective way to resolve these disputes privately, promptly, and economically.

       The American Arbitration Association® (AAA), a not-for-profit, public service
       organization, offers a broad range of dispute resolution services to business
       executives, attorneys, individuals, trade associations, unions, management,
       consumers, families, communities, and all levels of government. Services are
       available through AAA headquarters in New York and through offices located in
       major cities throughout the United States. Hearings may be held at locations
       convenient for the parties and are not limited to cities with AAA offices. In
       addition, the AAA serves as a center for education and training, issues
       specialized publications, and conducts research on various forms of alternative
       dispute resolution.




       Rules Amended and Effective October 1, 2013. Fee Schedule Amended and Effective July 1, 2016.   COMMERCIAL RULES 7
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 36 of 74 PageID #:12
       Standard Arbitration Clause

       The parties can provide for arbitration of future disputes by inserting the
       following clause into their contracts:

             Any controversy or claim arising out of or relating to this contract, or the
             breach thereof, shall be settled by arbitration administered by the
             American Arbitration Association under its Commercial Arbitration Rules,
             and judgment on the award rendered by the arbitrator(s) may be entered
             in any court having jurisdiction thereof.

       Arbitration of existing disputes may be accomplished by use of the following:

             We, the undersigned parties, hereby agree to submit to arbitration
             administered by the American Arbitration Association under its
             Commercial Arbitration Rules the following Controversy: (describe briefly).
             We further agree that the above controversy be submitted to (one) (three)
             arbitrator(s). We further agree that we will faithfully observe this
             agreement and the rules, that we will abide by and perform any award
             rendered by the arbitrator(s), and that a judgment of any court having
             jurisdiction may be entered on the award.

       The services of the AAA are generally concluded with the transmittal of the
       award. Although there is voluntary compliance with the majority of awards,
       judgment on the award can be entered in a court having appropriate jurisdiction
       if necessary.


       Administrative Fees

       The AAA charges a filing fee based on the amount of the claim or counterclaim.
       This fee information, which is included with these rules, allows the parties to
       exercise control over their administrative fees. The fees cover AAA administrative
       services; they do not cover arbitrator compensation or expenses, if any, reporting
       services, or any post-award charges incurred by the parties in enforcing the award.


       Mediation

       Subject to the right of any party to opt out, in cases where a claim or
       counterclaim exceeds $75,000, the rules provide that the parties shall mediate
       their dispute upon the administration of the arbitration or at any time when the
       arbitration is pending. In mediation, the neutral mediator assists the parties in
       8   RULES AND MEDIATION PROCEDURES                                   American Arbitration Association
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 37 of 74 PageID #:12
       reaching a settlement but does not have the authority to make a binding
       decision or award. Mediation is administered by the AAA in accordance with its
       Commercial Mediation Procedures. There is no additional filing fee where parties
       to a pending arbitration attempt to mediate their dispute under the AAA’s auspices.

       Although these rules include a mediation procedure that will apply to many
       cases, parties may still want to incorporate mediation into their contractual dispute
       settlement process. Parties can do so by inserting the following mediation clause
       into their contract in conjunction with a standard arbitration provision:

             If a dispute arises out of or relates to this contract, or the breach thereof,
             and if the dispute cannot be settled through negotiation, the parties
             agree first to try in good faith to settle the dispute by mediation
             administered by the American Arbitration Association under its
             Commercial Mediation Procedures before resorting to arbitration,
             litigation, or some other dispute resolution procedure.

       If the parties want to use a mediator to resolve an existing dispute, they can en-
       ter into the following submission agreement:

             The parties hereby submit the following dispute to mediation
             administered by the American Arbitration Association under its
             Commercial Mediation Procedures. (The clause may also provide for the
             qualifications of the mediator(s), method of payment, locale of meetings,
             and any other item of concern to the parties.)


       Large, Complex Cases

       Unless the parties agree otherwise, the procedures for Large, Complex
       Commercial Disputes, which appear in this pamphlet, will be applied to all cases
       administered by the AAA under the Commercial Arbitration Rules in which the
       disclosed claim or counterclaim of any party is at least $500,000 exclusive of
       claimed interest, arbitration fees and costs. The key features of these procedures
       include:

       >> A highly qualified, trained Roster of Neutrals;
       >> A mandatory preliminary hearing with the arbitrators, which may be conducted by
          teleconference;
       >> Broad arbitrator authority to order and control the exchange of information,
          including depositions;
       >> A presumption that hearings will proceed on a consecutive or block basis.

       Rules Amended and Effective October 1, 2013. Fee Schedule Amended and Effective July 1, 2016.   COMMERCIAL RULES 9
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 38 of 74 PageID #:12
       Commercial Arbitration Rules

       R-1. Agreement of Parties*

       (a) The parties shall be deemed to have made these rules a part of their arbitration
           agreement whenever they have provided for arbitration by the American
           Arbitration Association (hereinafter AAA) under its Commercial Arbitration Rules
           or for arbitration by the AAA of a domestic commercial dispute without specifying
           particular rules. These rules and any amendment of them shall apply in the form
           in effect at the time the administrative requirements are met for a Demand for
           Arbitration or Submission Agreement received by the AAA. Any disputes
           regarding which AAA rules shall apply shall be decided by the AAA. The parties,
           by written agreement, may vary the procedures set forth in these rules. After
           appointment of the arbitrator, such modifications may be made only with the
           consent of the arbitrator.
       (b) Unless the parties or the AAA determines otherwise, the Expedited Procedures
           shall apply in any case in which no disclosed claim or counterclaim exceeds
           $75,000, exclusive of interest, attorneys’ fees, and arbitration fees and costs.
             Parties may also agree to use these procedures in larger cases. Unless the parties
             agree otherwise, these procedures will not apply in cases involving more than two
             parties. The Expedited Procedures shall be applied as described in Sections E-1
             through E-10 of these rules, in addition to any other portion of these rules that is
             not in conflict with the Expedited Procedures.
       (c) Unless the parties agree otherwise, the Procedures for Large, Complex
           Commercial Disputes shall apply to all cases in which the disclosed claim or
           counterclaim of any party is at least $500,000 or more, exclusive of claimed
           interest, attorneys’ fees, arbitration fees and costs. Parties may also agree to use
           the procedures in cases involving claims or counterclaims under $500,000, or in
           nonmonetary cases. The Procedures for Large, Complex Commercial Disputes
           shall be applied as described in Sections L-1 through L-3 of these rules, in
           addition to any other portion of these rules that is not in conflict with the
           Procedures for Large, Complex Commercial Disputes.
       (d) Parties may, by agreement, apply the Expedited Procedures, the Procedures for
           Large, Complex Commercial Disputes, or the Procedures for the Resolution of
           Disputes through Document Submission (Rule E-6) to any dispute.
       (e) All other cases shall be administered in accordance with Sections R-1 through R-58
           of these rules.

       * A dispute arising out of an employer-promulgated plan will be administered under the AAA’s Employment
         Arbitration Rules and Mediation Procedures. A dispute arising out of a consumer arbitration agreement will be
         administered under the AAA’s Consumer Arbitration Rules.




      10   RULES AND MEDIATION PROCEDURES                                                         American Arbitration Association
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 39 of 74 PageID #:12
       R-2. AAA and Delegation of Duties

       When parties agree to arbitrate under these rules, or when they provide for
       arbitration by the AAA and an arbitration is initiated under these rules, they
       thereby authorize the AAA to administer the arbitration. The authority and duties
       of the AAA are prescribed in the agreement of the parties and in these rules, and
       may be carried out through such of the AAA’s representatives as it may direct. The
       AAA may, in its discretion, assign the administration of an arbitration to any of its
       offices. Arbitrations administered under these rules shall only be administered by
       the AAA or by an individual or organization authorized by the AAA to do so.

       R-3. National Roster of Arbitrators

       The AAA shall establish and maintain a National Roster of Arbitrators (“National
       Roster”) and shall appoint arbitrators as provided in these rules. The term
       “arbitrator” in these rules refers to the arbitration panel, constituted for a
       particular case, whether composed of one or more arbitrators, or to an individual
       arbitrator, as the context requires.

       R-4. Filing Requirements

       (a) Arbitration under an arbitration provision in a contract shall be initiated by the
           initiating party (“claimant”) filing with the AAA a Demand for Arbitration, the
           administrative filing fee, and a copy of the applicable arbitration agreement from
           the parties’ contract which provides for arbitration.
       (b) Arbitration pursuant to a court order shall be initiated by the initiating party filing
           with the AAA a Demand for Arbitration, the administrative filing fee, and a copy of
           any applicable arbitration agreement from the parties’ contract which provides for
           arbitration.
             i.    The filing party shall include a copy of the court order.
             ii. The filing fee must be paid before a matter is considered properly filed. If the
                 court order directs that a specific party is responsible for the filing fee, it is
                 the responsibility of the filing party to either make such payment to the AAA
                 and seek reimbursement as directed in the court order or to make other such
                 arrangements so that the filing fee is submitted to the AAA with the Demand.
             iii. The party filing the Demand with the AAA is the claimant and the opposing
                  party is the respondent regardless of which party initiated the court action.
                  Parties may request that the arbitrator alter the order of proceedings if
                  necessary pursuant to R-32.
       (c) It is the responsibility of the filing party to ensure that any conditions precedent
           to the filing of a case are met prior to filing for an arbitration, as well as any time
           requirements associated with the filing. Any dispute regarding whether a condition
           precedent has been met may be raised to the arbitrator for determination.

       Rules Amended and Effective October 1, 2013. Fee Schedule Amended and Effective July 1, 2016.   COMMERCIAL RULES 11
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 40 of 74 PageID #:12
       (d) Parties to any existing dispute who have not previously agreed to use these rules
           may commence an arbitration under these rules by filing a written submission
           agreement and the administrative filing fee. To the extent that the parties’
           submission agreement contains any variances from these rules, such variances
           should be clearly stated in the Submission Agreement.
       (e) Information to be included with any arbitration filing includes:
             i.   the name of each party;
             ii. the address for each party, including telephone and fax numbers and e-mail
                 addresses;
             iii. if applicable, the names, addresses, telephone and fax numbers, and e-mail
                  addresses of any known representative for each party;
             iv. a statement setting forth the nature of the claim including the relief sought
                 and the amount involved; and
             v.   the locale requested if the arbitration agreement does not specify one.
       (f) The initiating party may file or submit a dispute to the AAA in the following
           manner:
             i.   through AAA WebFile, located at www.adr.org; or
             ii. by filing the complete Demand or Submission with any AAA office, regardless
                 of the intended locale of hearing.
       (g) The filing party shall simultaneously provide a copy of the Demand and any
           supporting documents to the opposing party.
       (h) The AAA shall provide notice to the parties (or their representatives if so named)
           of the receipt of a Demand or Submission when the administrative filing
           requirements have been satisfied. The date on which the filing requirements are
           satisfied shall establish the date of filing the dispute for administration. However,
           all disputes in connection with the AAA’s determination of the date of filing may
           be decided by the arbitrator.
       (i) If the filing does not satisfy the filing requirements set forth above, the AAA shall
           acknowledge to all named parties receipt of the incomplete filing and inform the
           parties of the filing deficiencies. If the deficiencies are not cured by the date
           specified by the AAA, the filing may be returned to the initiating party.


       R-5. Answers and Counterclaims

       (a) A respondent may file an answering statement with the AAA within 14 calendar
           days after notice of the filing of the Demand is sent by the AAA. The respondent
           shall, at the time of any such filing, send a copy of any answering statement to
           the claimant and to all other parties to the arbitration. If no answering statement
           is filed within the stated time, the respondent will be deemed to deny the claim.
           Failure to file an answering statement shall not operate to delay the arbitration.




      12   RULES AND MEDIATION PROCEDURES                                         American Arbitration Association
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 41 of 74 PageID #:12
       (b) A respondent may file a counterclaim at any time after notice of the filing of the
           Demand is sent by the AAA, subject to the limitations set forth in Rule R-6. The
           respondent shall send a copy of the counterclaim to the claimant and all other
           parties to the arbitration. If a counterclaim is asserted, it shall include a statement
           setting forth the nature of the counterclaim including the relief sought and the
           amount involved. The filing fee as specified in the applicable AAA Fee Schedule
           must be paid at the time of the filing of any counterclaim.
       (c) If the respondent alleges that a different arbitration provision is controlling, the
           matter will be administered in accordance with the arbitration provision submitted
           by the initiating party subject to a final determination by the arbitrator.
       (d) If the counterclaim does not meet the requirements for filing a claim and the
           deficiency is not cured by the date specified by the AAA, it may be returned to the
           filing party.


       R-6. Changes of Claim

       (a) A party may at any time prior to the close of the hearing or by the date
           established by the arbitrator increase or decrease the amount of its claim or
           counterclaim. Written notice of the change of claim amount must be provided to
           the AAA and all parties. If the change of claim amount results in an increase in
           administrative fee, the balance of the fee is due before the change of claim
           amount may be accepted by the arbitrator.
       (b) Any new or different claim or counterclaim, as opposed to an increase or decrease
           in the amount of a pending claim or counterclaim, shall be made in writing and
           filed with the AAA, and a copy shall be provided to the other party, who shall have
           a period of 14 calendar days from the date of such transmittal within which to file
           an answer to the proposed change of claim or counterclaim with the AAA. After
           the arbitrator is appointed, however, no new or different claim may be submitted
           except with the arbitrator’s consent.


       R-7. Jurisdiction

       (a) The arbitrator shall have the power to rule on his or her own jurisdiction, including
           any objections with respect to the existence, scope, or validity of the arbitration
           agreement or to the arbitrability of any claim or counterclaim.
       (b) The arbitrator shall have the power to determine the existence or validity of a
           contract of which an arbitration clause forms a part. Such an arbitration clause
           shall be treated as an agreement independent of the other terms of the contract.
           A decision by the arbitrator that the contract is null and void shall not for that
           reason alone render invalid the arbitration clause.
       (c) A party must object to the jurisdiction of the arbitrator or to the arbitrability of a
           claim or counterclaim no later than the filing of the answering statement to the
           claim or counterclaim that gives rise to the objection. The arbitrator may rule on
           such objections as a preliminary matter or as part of the final award.

       Rules Amended and Effective October 1, 2013. Fee Schedule Amended and Effective July 1, 2016.   COMMERCIAL RULES 13
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 42 of 74 PageID #:12
       R-8. Interpretation and Application of Rules

       The arbitrator shall interpret and apply these rules insofar as they relate to the
       arbitrator’s powers and duties. When there is more than one arbitrator and a
       difference arises among them concerning the meaning or application of these
       rules, it shall be decided by a majority vote. If that is not possible, either an
       arbitrator or a party may refer the question to the AAA for final decision. All other
       rules shall be interpreted and applied by the AAA.

       R-9. Mediation

       In all cases where a claim or counterclaim exceeds $75,000, upon the AAA’s
       administration of the arbitration or at any time while the arbitration is pending,
       the parties shall mediate their dispute pursuant to the applicable provisions of
       the AAA’s Commercial Mediation Procedures, or as otherwise agreed by the
       parties. Absent an agreement of the parties to the contrary, the mediation shall
       take place concurrently with the arbitration and shall not serve to delay the
       arbitration proceedings. However, any party to an arbitration may unilaterally
       opt out of this rule upon notification to the AAA and the other parties to the
       arbitration. The parties shall confirm the completion of any mediation or any
       decision to opt out of this rule to the AAA. Unless agreed to by all parties and
       the mediator, the mediator shall not be appointed as an arbitrator to the case.

       R-10. Administrative Conference

       At the request of any party or upon the AAA’s own initiative, the AAA may
       conduct an administrative conference, in person or by telephone, with the parties
       and/or their representatives. The conference may address such issues as
       arbitrator selection, mediation of the dispute, potential exchange of information,
       a timetable for hearings, and any other administrative matters.

       R-11. Fixing of Locale

       The parties may mutually agree on the locale where the arbitration is to be held.
       Any disputes regarding the locale that are to be decided by the AAA must be
       submitted to the AAA and all other parties within 14 calendar days from the date
       of the AAA’s initiation of the case or the date established by the AAA. Disputes
       regarding locale shall be determined in the following manner:

       (a) When the parties’ arbitration agreement is silent with respect to locale, and if the
           parties disagree as to the locale, the AAA may initially determine the place of


      14   RULES AND MEDIATION PROCEDURES                                        American Arbitration Association
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 43 of 74 PageID #:12
             arbitration, subject to the power of the arbitrator after appointment, to make a
             final determination on the locale.
       (b) When the parties’ arbitration agreement requires a specific locale, absent the
           parties’ agreement to change it, or a determination by the arbitrator upon
           appointment that applicable law requires a different locale, the locale shall be that
           specified in the arbitration agreement.
       (c) If the reference to a locale in the arbitration agreement is ambiguous, and the
           parties are unable to agree to a specific locale, the AAA shall determine the
           locale, subject to the power of the arbitrator to finally determine the locale.


       The arbitrator, at the arbitrator’s sole discretion, shall have the authority to
       conduct special hearings for document production purposes or otherwise at
       other locations if reasonably necessary and beneficial to the process.

       R-12. Appointment from National Roster

       If the parties have not appointed an arbitrator and have not provided any
       other method of appointment, the arbitrator shall be appointed in the following
       manner:

       (a) The AAA shall send simultaneously to each party to the dispute an identical list
           of 10 (unless the AAA decides that a different number is appropriate) names of
           persons chosen from the National Roster. The parties are encouraged to agree to
           an arbitrator from the submitted list and to advise the AAA of their agreement.
       (b) If the parties are unable to agree upon an arbitrator, each party to the dispute
           shall have 14 calendar days from the transmittal date in which to strike names
           objected to, number the remaining names in order of preference, and return the
           list to the AAA. The parties are not required to exchange selection lists. If a party
           does not return the list within the time specified, all persons named therein shall
           be deemed acceptable to that party. From among the persons who have been
           approved on both lists, and in accordance with the designated order of mutual
           preference, the AAA shall invite the acceptance of an arbitrator to serve. If the
           parties fail to agree on any of the persons named, or if acceptable arbitrators are
           unable to act, or if for any other reason the appointment cannot be made from
           the submitted lists, the AAA shall have the power to make the appointment
           from among other members of the National Roster without the submission of
           additional lists.
       (c) Unless the parties agree otherwise, when there are two or more claimants or two
           or more respondents, the AAA may appoint all the arbitrators.




       Rules Amended and Effective October 1, 2013. Fee Schedule Amended and Effective July 1, 2016.   COMMERCIAL RULES 15
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 44 of 74 PageID #:13
       R-13. Direct Appointment by a Party

       (a) If the agreement of the parties names an arbitrator or specifies a method of
           appointing an arbitrator, that designation or method shall be followed. The notice
           of appointment, with the name and address of the arbitrator, shall be filed with the
           AAA by the appointing party. Upon the request of any appointing party, the AAA
           shall submit a list of members of the National Roster from which the party may, if it
           so desires, make the appointment.
       (b) Where the parties have agreed that each party is to name one arbitrator, the
           arbitrators so named must meet the standards of Section R-18 with respect to
           impartiality and independence unless the parties have specifically agreed
           pursuant to Section R-18(b) that the party-appointed arbitrators are to be
           non-neutral and need not meet those standards.
       (c) If the agreement specifies a period of time within which an arbitrator shall be
           appointed and any party fails to make the appointment within that period, the
           AAA shall make the appointment.
       (d) If no period of time is specified in the agreement, the AAA shall notify the party
           to make the appointment. If within 14 calendar days after such notice has been
           sent, an arbitrator has not been appointed by a party, the AAA shall make the
           appointment.


       R-14. Appointment of Chairperson by Party-Appointed Arbitrators or Parties

       (a) If, pursuant to Section R-13, either the parties have directly appointed arbitrators,
           or the arbitrators have been appointed by the AAA, and the parties have
           authorized them to appoint a chairperson within a specified time and no
           appointment is made within that time or any agreed extension, the AAA may
           appoint the chairperson.
       (b) If no period of time is specified for appointment of the chairperson, and the
           party-appointed arbitrators or the parties do not make the appointment within
           14 calendar days from the date of the appointment of the last party-appointed
           arbitrator, the AAA may appoint the chairperson.
       (c) If the parties have agreed that their party-appointed arbitrators shall appoint the
           chairperson from the National Roster, the AAA shall furnish to the party-appointed
           arbitrators, in the manner provided in Section R-12, a list selected from the
           National Roster, and the appointment of the chairperson shall be made as
           provided in that Section.




      16   RULES AND MEDIATION PROCEDURES                                         American Arbitration Association
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 45 of 74 PageID #:13
       R-15. Nationality of Arbitrator

       Where the parties are nationals of different countries, the AAA, at the request of
       any party or on its own initiative, may appoint as arbitrator a national of a country
       other than that of any of the parties. The request must be made before the time
       set for the appointment of the arbitrator as agreed by the parties or set by these
       rules.

       R-16. Number of Arbitrators

       (a) If the arbitration agreement does not specify the number of arbitrators, the
           dispute shall be heard and determined by one arbitrator, unless the AAA, in its
           discretion, directs that three arbitrators be appointed. A party may request three
           arbitrators in the Demand or Answer, which request the AAA will consider in
           exercising its discretion regarding the number of arbitrators appointed to the
           dispute.
       (b) Any request for a change in the number of arbitrators as a result of an increase or
           decrease in the amount of a claim or a new or different claim must be made to
           the AAA and other parties to the arbitration no later than seven calendar days
           after receipt of the R-6 required notice of change of claim amount. If the parties
           are unable to agree with respect to the request for a change in the number of
           arbitrators, the AAA shall make that determination.


       R-17. Disclosure

       (a) Any person appointed or to be appointed as an arbitrator, as well as the parties
           and their representatives, shall disclose to the AAA any circumstance likely to give
           rise to justifiable doubt as to the arbitrator’s impartiality or independence,
           including any bias or any financial or personal interest in the result of the arbitration
           or any past or present relationship with the parties or their representatives. Such
           obligation shall remain in effect throughout the arbitration. Failure on the part of a
           party or a representative to comply with the requirements of this rule may result in
           the waiver of the right to object to an arbitrator in accordance with Rule R-41.
       (b) Upon receipt of such information from the arbitrator or another source, the AAA
           shall communicate the information to the parties and, if it deems it appropriate to
           do so, to the arbitrator and others.
       (c) Disclosure of information pursuant to this Section R-17 is not an indication that the
           arbitrator considers that the disclosed circumstance is likely to affect impartiality
           or independence.




       Rules Amended and Effective October 1, 2013. Fee Schedule Amended and Effective July 1, 2016.   COMMERCIAL RULES 17
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 46 of 74 PageID #:13
       R-18. Disqualification of Arbitrator

       (a) Any arbitrator shall be impartial and independent and shall perform his or her
           duties with diligence and in good faith, and shall be subject to disqualification for:
             i.   partiality or lack of independence,
             ii. inability or refusal to perform his or her duties with diligence and in good
                 faith, and
             iii. any grounds for disqualification provided by applicable law.
       (b) The parties may agree in writing, however, that arbitrators directly appointed by a
           party pursuant to Section R-13 shall be non-neutral, in which case such arbitrators
           need not be impartial or independent and shall not be subject to disqualification
           for partiality or lack of independence.
       (c) Upon objection of a party to the continued service of an arbitrator, or on its own
           initiative, the AAA shall determine whether the arbitrator should be disqualified
           under the grounds set out above, and shall inform the parties of its decision,
           which decision shall be conclusive.


       R-19. Communication with Arbitrator

       (a) No party and no one acting on behalf of any party shall communicate ex parte
           with an arbitrator or a candidate for arbitrator concerning the arbitration,
           except that a party, or someone acting on behalf of a party, may communicate
           ex parte with a candidate for direct appointment pursuant to R-13 in order to
           advise the candidate of the general nature of the controversy and of the
           anticipated proceedings and to discuss the candidate’s qualifications, availability,
           or independence in relation to the parties or to discuss the suitability of
           candidates for selection as a third arbitrator where the parties or party-designated
           arbitrators are to participate in that selection.
       (b) Section R-19(a) does not apply to arbitrators directly appointed by the parties
           who, pursuant to Section R-18(b), the parties have agreed in writing are
           non-neutral. Where the parties have so agreed under Section R-18(b), the AAA
           shall as an administrative practice suggest to the parties that they agree further
           that Section R-19(a) should nonetheless apply prospectively.
       (c) In the course of administering an arbitration, the AAA may initiate
           communications with each party or anyone acting on behalf of the parties either
           jointly or individually.
       (d) As set forth in R-43, unless otherwise instructed by the AAA or by the arbitrator,
           any documents submitted by any party or to the arbitrator shall simultaneously be
           provided to the other party or parties to the arbitration.




      18   RULES AND MEDIATION PROCEDURES                                          American Arbitration Association
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 47 of 74 PageID #:13
       R-20. Vacancies

       (a) If for any reason an arbitrator is unable or unwilling to perform the duties of the
           office, the AAA may, on proof satisfactory to it, declare the office vacant. Vacancies
           shall be filled in accordance with the applicable provisions of these rules.
       (b) In the event of a vacancy in a panel of neutral arbitrators after the hearings have
           commenced, the remaining arbitrator or arbitrators may continue with the hearing
           and determination of the controversy, unless the parties agree otherwise.
       (c) In the event of the appointment of a substitute arbitrator, the panel of arbitrators
           shall determine in its sole discretion whether it is necessary to repeat all or part of
           any prior hearings.


       R-21. Preliminary Hearing

       (a) At the discretion of the arbitrator, and depending on the size and complexity of
           the arbitration, a preliminary hearing should be scheduled as soon as practicable
           after the arbitrator has been appointed. The parties should be invited to attend
           the preliminary hearing along with their representatives. The preliminary hearing
           may be conducted in person or by telephone.
       (b) At the preliminary hearing, the parties and the arbitrator should be prepared
           to discuss and establish a procedure for the conduct of the arbitration that is
           appropriate to achieve a fair, efficient, and economical resolution of the dispute.
           Sections P-1 and P-2 of these rules address the issues to be considered at the
           preliminary hearing.


       R-22. Pre-Hearing Exchange and Production of Information

       (a) Authority of arbitrator. The arbitrator shall manage any necessary exchange of
           information among the parties with a view to achieving an efficient and
           economical resolution of the dispute, while at the same time promoting equality
           of treatment and safeguarding each party’s opportunity to fairly present its claims
           and defenses.
       (b) Documents. The arbitrator may, on application of a party or on the arbitrator’s own
           initiative:
             i.    require the parties to exchange documents in their possession or custody on
                   which they intend to rely;
             ii. require the parties to update their exchanges of the documents on which they
                 intend to rely as such documents become known to them;
             iii. require the parties, in response to reasonable document requests, to make
                  available to the other party documents, in the responding party’s possession
                  or custody, not otherwise readily available to the party seeking the
                  documents, reasonably believed by the party seeking the documents to exist
                  and to be relevant and material to the outcome of disputed issues; and

       Rules Amended and Effective October 1, 2013. Fee Schedule Amended and Effective July 1, 2016.   COMMERCIAL RULES 19
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 48 of 74 PageID #:13
             iv. require the parties, when documents to be exchanged or produced are
                 maintained in electronic form, to make such documents available in the form
                 most convenient and economical for the party in possession of such
                 documents, unless the arbitrator determines that there is good cause for
                 requiring the documents to be produced in a different form. The parties
                 should attempt to agree in advance upon, and the arbitrator may determine,
                 reasonable search parameters to balance the need for production of
                 electronically stored documents relevant and material to the outcome of
                 disputed issues against the cost of locating and producing them.


       R-23. Enforcement Powers of the Arbitrator

       The arbitrator shall have the authority to issue any orders necessary to enforce
       the provisions of rules R-21 and R-22 and to otherwise achieve a fair, efficient and
       economical resolution of the case, including, without limitation:

       (a) conditioning any exchange or production of confidential documents and
           information, and the admission of confidential evidence at the hearing, on
           appropriate orders to preserve such confidentiality;
       (b) imposing reasonable search parameters for electronic and other documents if the
           parties are unable to agree;
       (c) allocating costs of producing documentation, including electronically stored
           documentation;
       (d) in the case of willful non-compliance with any order issued by the arbitrator,
           drawing adverse inferences, excluding evidence and other submissions, and/or
           making special allocations of costs or an interim award of costs arising from such
           non-compliance; and
       (e) issuing any other enforcement orders which the arbitrator is empowered to issue
           under applicable law.


       R-24. Date, Time, and Place of Hearing

       The arbitrator shall set the date, time, and place for each hearing. The parties
       shall respond to requests for hearing dates in a timely manner, be cooperative in
       scheduling the earliest practicable date, and adhere to the established hearing
       schedule. The AAA shall send a notice of hearing to the parties at least 10 calendar
       days in advance of the hearing date, unless otherwise agreed by the parties.




      20   RULES AND MEDIATION PROCEDURES                                       American Arbitration Association
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 49 of 74 PageID #:13
       R-25. Attendance at Hearings

       The arbitrator and the AAA shall maintain the privacy of the hearings unless the
       law provides to the contrary. Any person having a direct interest in the arbitration
       is entitled to attend hearings. The arbitrator shall otherwise have the power to
       require the exclusion of any witness, other than a party or other essential person,
       during the testimony of any other witness. It shall be discretionary with the
       arbitrator to determine the propriety of the attendance of any other person.

       R-26. Representation

       Any party may participate without representation (pro se), or by counsel or any
       other representative of the party’s choosing, unless such choice is prohibited by
       applicable law. A party intending to be so represented shall notify the other party
       and the AAA of the name, telephone number and address, and email address if
       available, of the representative at least seven calendar days prior to the date set
       for the hearing at which that person is first to appear. When such a representative
       initiates an arbitration or responds for a party, notice is deemed to have been
       given.

       R-27. Oaths

       Before proceeding with the first hearing, each arbitrator may take an oath of
       office and, if required by law, shall do so. The arbitrator may require witnesses to
       testify under oath administered by any duly qualified person and, if it is required
       by law or requested by any party, shall do so.

       R-28. Stenographic Record

       (a) Any party desiring a stenographic record shall make arrangements directly with
           a stenographer and shall notify the other parties of these arrangements at least
           three calendar days in advance of the hearing. The requesting party or parties
           shall pay the cost of the record.
       (b) No other means of recording the proceedings will be permitted absent the
           agreement of the parties or per the direction of the arbitrator.
       (c) If the transcript or any other recording is agreed by the parties or determined by
           the arbitrator to be the official record of the proceeding, it must be provided to
           the arbitrator and made available to the other parties for inspection, at a date,
           time, and place determined by the arbitrator.
       (d) The arbitrator may resolve any disputes with regard to apportionment of the costs
           of the stenographic record or other recording.



       Rules Amended and Effective October 1, 2013. Fee Schedule Amended and Effective July 1, 2016.   COMMERCIAL RULES 21
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 50 of 74 PageID #:13
       R-29. Interpreters

       Any party wishing an interpreter shall make all arrangements directly with the
       interpreter and shall assume the costs of the service.

       R-30. Postponements

       The arbitrator may postpone any hearing upon agreement of the parties, upon
       request of a party for good cause shown, or upon the arbitrator’s own initiative.

       R-31. Arbitration in the Absence of a Party or Representative

       Unless the law provides to the contrary, the arbitration may proceed in the
       absence of any party or representative who, after due notice, fails to be present
       or fails to obtain a postponement. An award shall not be made solely on the
       default of a party. The arbitrator shall require the party who is present to submit
       such evidence as the arbitrator may require for the making of an award.

       R-32. Conduct of Proceedings

       (a) The claimant shall present evidence to support its claim. The respondent shall
           then present evidence to support its defense. Witnesses for each party shall also
           submit to questions from the arbitrator and the adverse party. The arbitrator has
           the discretion to vary this procedure, provided that the parties are treated with
           equality and that each party has the right to be heard and is given a fair
           opportunity to present its case.
       (b) The arbitrator, exercising his or her discretion, shall conduct the proceedings with
           a view to expediting the resolution of the dispute and may direct the order of
           proof, bifurcate proceedings and direct the parties to focus their presentations on
           issues the decision of which could dispose of all or part of the case.
       (c) When deemed appropriate, the arbitrator may also allow for the presentation of
           evidence by alternative means including video conferencing, internet
           communication, telephonic conferences and means other than an in-person
           presentation. Such alternative means must afford a full opportunity for all parties
           to present any evidence that the arbitrator deems material and relevant to the
           resolution of the dispute and, when involving witnesses, provide an opportunity
           for cross-examination.
       (d) The parties may agree to waive oral hearings in any case and may also agree to
           utilize the Procedures for Resolution of Disputes Through Document Submission,
           found in Rule E-6.




      22   RULES AND MEDIATION PROCEDURES                                        American Arbitration Association
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 51 of 74 PageID #:13
       R-33. Dispositive Motions

       The arbitrator may allow the filing of and make rulings upon a dispositive motion
       only if the arbitrator determines that the moving party has shown that the motion
       is likely to succeed and dispose of or narrow the issues in the case.

       R-34. Evidence

       (a) The parties may offer such evidence as is relevant and material to the dispute and
           shall produce such evidence as the arbitrator may deem necessary to an
           understanding and determination of the dispute. Conformity to legal rules of
           evidence shall not be necessary. All evidence shall be taken in the presence of all
           of the arbitrators and all of the parties, except where any of the parties is absent,
           in default, or has waived the right to be present.
       (b) The arbitrator shall determine the admissibility, relevance, and materiality of the
           evidence offered and may exclude evidence deemed by the arbitrator to be
           cumulative or irrelevant.
       (c) The arbitrator shall take into account applicable principles of legal privilege, such
           as those involving the confidentiality of communications between a lawyer and
           client.
       (d) An arbitrator or other person authorized by law to subpoena witnesses or
           documents may do so upon the request of any party or independently.


       R-35. Evidence by Written Statements and Post-Hearing Filing of Documents or
       Other Evidence

       (a) At a date agreed upon by the parties or ordered by the arbitrator, the parties shall
           give written notice for any witness or expert witness who has provided a written
           witness statement to appear in person at the arbitration hearing for examination.
           If such notice is given, and the witness fails to appear, the arbitrator may disregard
           the written witness statement and/or expert report of the witness or make such
           other order as the arbitrator may consider to be just and reasonable.
       (b) If a witness whose testimony is represented by a party to be essential is unable or
           unwilling to testify at the hearing, either in person or through electronic or other
           means, either party may request that the arbitrator order the witness to appear
           in person for examination before the arbitrator at a time and location where the
           witness is willing and able to appear voluntarily or can legally be compelled to do
           so. Any such order may be conditioned upon payment by the requesting party of
           all reasonable costs associated with such examination.
       (c) If the parties agree or the arbitrator directs that documents or other evidence be
           submitted to the arbitrator after the hearing, the documents or other evidence
           shall be filed with the AAA for transmission to the arbitrator. All parties shall be
           afforded an opportunity to examine and respond to such documents or other
           evidence.

       Rules Amended and Effective October 1, 2013. Fee Schedule Amended and Effective July 1, 2016.   COMMERCIAL RULES 23
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 52 of 74 PageID #:13
       R-36. Inspection or Investigation

       An arbitrator finding it necessary to make an inspection or investigation in
       connection with the arbitration shall direct the AAA to so advise the parties. The
       arbitrator shall set the date and time and the AAA shall notify the parties. Any
       party who so desires may be present at such an inspection or investigation. In the
       event that one or all parties are not present at the inspection or investigation, the
       arbitrator shall make an oral or written report to the parties and afford them an
       opportunity to comment.

       R-37. Interim Measures

       (a) The arbitrator may take whatever interim measures he or she deems necessary,
           including injunctive relief and measures for the protection or conservation of
           property and disposition of perishable goods.
       (b) Such interim measures may take the form of an interim award, and the arbitrator
           may require security for the costs of such measures.
       (c) A request for interim measures addressed by a party to a judicial authority shall
           not be deemed incompatible with the agreement to arbitrate or a waiver of the
           right to arbitrate.


       R-38. Emergency Measures of Protection

       (a) Unless the parties agree otherwise, the provisions of this rule shall apply to
           arbitrations conducted under arbitration clauses or agreements entered on or
           after October 1, 2013.
       (b) A party in need of emergency relief prior to the constitution of the panel shall
           notify the AAA and all other parties in writing of the nature of the relief sought
           and the reasons why such relief is required on an emergency basis. The application
           shall also set forth the reasons why the party is entitled to such relief. Such notice
           may be given by facsimile or e-mail or other reliable means, but must include a
           statement certifying that all other parties have been notified or an explanation of
           the steps taken in good faith to notify other parties.
       (c) Within one business day of receipt of notice as provided in section (b), the AAA
           shall appoint a single emergency arbitrator designated to rule on emergency
           applications. The emergency arbitrator shall immediately disclose any
           circumstance likely, on the basis of the facts disclosed on the application, to affect
           such arbitrator’s impartiality or independence. Any challenge to the appointment
           of the emergency arbitrator must be made within one business day of the
           communication by the AAA to the parties of the appointment of the emergency
           arbitrator and the circumstances disclosed.




      24   RULES AND MEDIATION PROCEDURES                                         American Arbitration Association
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 53 of 74 PageID #:13
       (d) The emergency arbitrator shall as soon as possible, but in any event within two
           business days of appointment, establish a schedule for consideration of the
           application for emergency relief. Such a schedule shall provide a reasonable
           opportunity to all parties to be heard, but may provide for proceeding by
           telephone or video conference or on written submissions as alternatives to a
           formal hearing. The emergency arbitrator shall have the authority vested in the
           tribunal under Rule 7, including the authority to rule on her/his own jurisdiction,
           and shall resolve any disputes over the applicability of this Rule 38.
       (e) If after consideration the emergency arbitrator is satisfied that the party seeking
           the emergency relief has shown that immediate and irreparable loss or damage
           shall result in the absence of emergency relief, and that such party is entitled to
           such relief, the emergency arbitrator may enter an interim order or award granting
           the relief and stating the reason therefore.
       (f) Any application to modify an interim award of emergency relief must be based on
           changed circumstances and may be made to the emergency arbitrator until the
           panel is constituted; thereafter such a request shall be addressed to the panel.
           The emergency arbitrator shall have no further power to act after the panel is
           constituted unless the parties agree that the emergency arbitrator is named as a
           member of the panel.
       (g) Any interim award of emergency relief may be conditioned on provision by the
           party seeking such relief for appropriate security.
       (h) A request for interim measures addressed by a party to a judicial authority shall
           not be deemed incompatible with this rule, the agreement to arbitrate or a waiver
           of the right to arbitrate. If the AAA is directed by a judicial authority to nominate a
           special master to consider and report on an application for emergency relief, the
           AAA shall proceed as provided in this rule and the references to the emergency
           arbitrator shall be read to mean the special master, except that the special master
           shall issue a report rather than an interim award.
       (i) The costs associated with applications for emergency relief shall initially be
           apportioned by the emergency arbitrator or special master, subject to the power
           of the tribunal to determine finally the apportionment of such costs.


       R-39. Closing of Hearing

       (a) The arbitrator shall specifically inquire of all parties whether they have any further
           proofs to offer or witnesses to be heard. Upon receiving negative replies or if
           satisfied that the record is complete, the arbitrator shall declare the hearing closed.
       (b) If documents or responses are to be filed as provided in Rule R-35, or if briefs are
           to be filed, the hearing shall be declared closed as of the final date set by the
           arbitrator for the receipt of briefs. If no documents, responses, or briefs are to
           be filed, the arbitrator shall declare the hearings closed as of the date of the last
           hearing (including telephonic hearings). If the case was heard without any oral
           hearings, the arbitrator shall close the hearings upon the due date established for
           receipt of the final submission.


       Rules Amended and Effective October 1, 2013. Fee Schedule Amended and Effective July 1, 2016.   COMMERCIAL RULES 25
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 54 of 74 PageID #:14
       (c) The time limit within which the arbitrator is required to make the award shall
           commence, in the absence of other agreements by the parties, upon the closing
           of the hearing. The AAA may extend the time limit for rendering of the award only
           in unusual and extreme circumstances.


       R-40. Reopening of Hearing

       The hearing may be reopened on the arbitrator’s initiative, or by the direction of
       the arbitrator upon application of a party, at any time before the award is made. If
       reopening the hearing would prevent the making of the award within the specific
       time agreed to by the parties in the arbitration agreement, the matter may not
       be reopened unless the parties agree to an extension of time. When no specific
       date is fixed by agreement of the parties , the arbitrator shall have 30 calendar
       days from the closing of the reopened hearing within which to make an award
       (14 calendar days if the case is governed by the Expedited Procedures).

       R-41. Waiver of Rules

       Any party who proceeds with the arbitration after knowledge that any provision
       or requirement of these rules has not been complied with and who fails to state
       an objection in writing shall be deemed to have waived the right to object.

       R-42. Extensions of Time

       The parties may modify any period of time by mutual agreement. The AAA or the
       arbitrator may for good cause extend any period of time established by these
       rules, except the time for making the award. The AAA shall notify the parties of
       any extension.

       R-43. Serving of Notice and Communications

       (a) Any papers, notices, or process necessary or proper for the initiation or
           continuation of an arbitration under these rules, for any court action in connection
           therewith, or for the entry of judgment on any award made under these rules may
           be served on a party by mail addressed to the party or its representative at the last
           known address or by personal service, in or outside the state where the arbitration
           is to be held, provided that reasonable opportunity to be heard with regard to the
           dispute is or has been granted to the party.
       (b) The AAA, the arbitrator and the parties may also use overnight delivery or
           electronic facsimile transmission (fax), or electronic (e-mail) to give the notices
           required by these rules. Where all parties and the arbitrator agree, notices may be
           transmitted by e-mail or other methods of communication.



      26   RULES AND MEDIATION PROCEDURES                                        American Arbitration Association
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 55 of 74 PageID #:14
       (c) Unless otherwise instructed by the AAA or by the arbitrator, any documents
           submitted by any party to the AAA or to the arbitrator shall simultaneously be
           provided to the other party or parties to the arbitration.
       (d) Unless otherwise instructed by the AAA or by the arbitrator, all written
           communications made by any party to the AAA or to the arbitrator shall
           simultaneously be provided to the other party or parties to the arbitration.
       (e) Failure to provide the other party with copies of communications made to the
           AAA or to the arbitrator may prevent the AAA or the arbitrator from acting on any
           requests or objections contained therein.
       (f) The AAA may direct that any oral or written communications that are sent by a
           party or their representative shall be sent in a particular manner. The failure of a
           party or their representative to do so may result in the AAA’s refusal to consider
           the issue raised in the communication.


       R-44. Majority Decision

       (a) When the panel consists of more than one arbitrator, unless required by law or by
           the arbitration agreement or section (b) of this rule, a majority of the arbitrators
           must make all decisions.
       (b) Where there is a panel of three arbitrators, absent an objection of a party or
           another member of the panel, the chairperson of the panel is authorized to
           resolve any disputes related to the exchange of information or procedural matters
           without the need to consult the full panel.


       R-45. Time of Award

       The award shall be made promptly by the arbitrator and, unless otherwise agreed
       by the parties or specified by law, no later than 30 calendar days from the date of
       closing the hearing, or, if oral hearings have been waived, from the due date set
       for receipt of the parties’ final statements and proofs.

       R-46. Form of Award

       (a) Any award shall be in writing and signed by a majority of the arbitrators. It shall be
           executed in the form and manner required by law.
       (b) The arbitrator need not render a reasoned award unless the parties request such
           an award in writing prior to appointment of the arbitrator or unless the arbitrator
           determines that a reasoned award is appropriate.




       Rules Amended and Effective October 1, 2013. Fee Schedule Amended and Effective July 1, 2016.   COMMERCIAL RULES 27
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 56 of 74 PageID #:14
       R-47. Scope of Award

       (a) The arbitrator may grant any remedy or relief that the arbitrator deems just and
           equitable and within the scope of the agreement of the parties, including, but not
           limited to, specific performance of a contract.
       (b) In addition to a final award, the arbitrator may make other decisions, including
           interim, interlocutory, or partial rulings, orders, and awards. In any interim,
           interlocutory, or partial award, the arbitrator may assess and apportion the fees,
           expenses, and compensation related to such award as the arbitrator determines is
           appropriate.
       (c) In the final award, the arbitrator shall assess the fees, expenses, and compensation
           provided in Sections R-53, R-54, and R-55. The arbitrator may apportion such fees,
           expenses, and compensation among the parties in such amounts as the arbitrator
           determines is appropriate.
       (d) The award of the arbitrator(s) may include:
             i.   interest at such rate and from such date as the arbitrator(s) may deem
                  appropriate; and
             ii. an award of attorneys’ fees if all parties have requested such an award or it is
                 authorized by law or their arbitration agreement.


       R-48. Award Upon Settlement—Consent Award

       (a) If the parties settle their dispute during the course of the arbitration and if the
           parties so request, the arbitrator may set forth the terms of the settlement in a
           “consent award.” A consent award must include an allocation of arbitration costs,
           including administrative fees and expenses as well as arbitrator fees and expenses.
       (b) The consent award shall not be released to the parties until all administrative fees
           and all arbitrator compensation have been paid in full.


       R-49. Delivery of Award to Parties

       Parties shall accept as notice and delivery of the award the placing of the award or
       a true copy thereof in the mail addressed to the parties or their representatives
       at their last known addresses, personal or electronic service of the award, or the
       filing of the award in any other manner that is permitted by law.

       R-50. Modification of Award

       Within 20 calendar days after the transmittal of an award, any party, upon notice
       to the other parties, may request the arbitrator, through the AAA, to correct any
       clerical, typographical, or computational errors in the award. The arbitrator is not
       empowered to redetermine the merits of any claim already decided. The other

      28   RULES AND MEDIATION PROCEDURES                                          American Arbitration Association
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 57 of 74 PageID #:14
       parties shall be given 10 calendar days to respond to the request. The arbitrator
       shall dispose of the request within 20 calendar days after transmittal by the AAA
       to the arbitrator of the request and any response thereto.

       R-51. Release of Documents for Judicial Proceedings

       The AAA shall, upon the written request of a party to the arbitration, furnish to
       the party, at its expense, copies or certified copies of any papers in the AAA’s
       possession that are not determined by the AAA to be privileged or confidential.

       R-52. Applications to Court and Exclusion of Liability

       (a) No judicial proceeding by a party relating to the subject matter of the arbitration
           shall be deemed a waiver of the party’s right to arbitrate.
       (b) Neither the AAA nor any arbitrator in a proceeding under these rules is a
           necessary or proper party in judicial proceedings relating to the arbitration.
       (c) Parties to an arbitration under these rules shall be deemed to have consented that
           judgment upon the arbitration award may be entered in any federal or state court
           having jurisdiction thereof.
       (d) Parties to an arbitration under these rules shall be deemed to have consented
           that neither the AAA nor any arbitrator shall be liable to any party in any action for
           damages or injunctive relief for any act or omission in connection with any
           arbitration under these rules.
       (e) Parties to an arbitration under these rules may not call the arbitrator, the AAA, or
           AAA employees as a witness in litigation or any other proceeding relating to the
           arbitration. The arbitrator, the AAA and AAA employees are not competent to
           testify as witnesses in any such proceeding.


       R-53. Administrative Fees

       As a not-for-profit organization, the AAA shall prescribe administrative fees to
       compensate it for the cost of providing administrative services. The fees in effect
       when the fee or charge is incurred shall be applicable. The filing fee shall be
       advanced by the party or parties making a claim or counterclaim, subject to final
       apportionment by the arbitrator in the award. The AAA may, in the event of
       extreme hardship on the part of any party, defer or reduce the administrative fees.

       R-54. Expenses

       The expenses of witnesses for either side shall be paid by the party producing
       such witnesses. All other expenses of the arbitration, including required travel
       and other expenses of the arbitrator, AAA representatives, and any witness and

       Rules Amended and Effective October 1, 2013. Fee Schedule Amended and Effective July 1, 2016.   COMMERCIAL RULES 29
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 58 of 74 PageID #:14
       the cost of any proof produced at the direct request of the arbitrator, shall be
       borne equally by the parties, unless they agree otherwise or unless the arbitrator
       in the award assesses such expenses or any part thereof against any specified
       party or parties.

       R-55. Neutral Arbitrator’s Compensation

       (a) Arbitrators shall be compensated at a rate consistent with the arbitrator’s stated
           rate of compensation.
       (b) If there is disagreement concerning the terms of compensation, an appropriate
           rate shall be established with the arbitrator by the AAA and confirmed to the
           parties.
       (c) Any arrangement for the compensation of a neutral arbitrator shall be made
           through the AAA and not directly between the parties and the arbitrator.


       R-56. Deposits

       (a) The AAA may require the parties to deposit in advance of any hearings such sums
           of money as it deems necessary to cover the expense of the arbitration, including
           the arbitrator’s fee, if any, and shall render an accounting to the parties and return
           any unexpended balance at the conclusion of the case.
       (b) Other than in cases where the arbitrator serves for a flat fee, deposit amounts
           requested will be based on estimates provided by the arbitrator. The arbitrator will
           determine the estimated amount of deposits using the information provided by
           the parties with respect to the complexity of each case.
       (c) Upon the request of any party, the AAA shall request from the arbitrator an
           itemization or explanation for the arbitrator’s request for deposits.


       R-57. Remedies for Nonpayment

       If arbitrator compensation or administrative charges have not been paid in full,
       the AAA may so inform the parties in order that one of them may advance the
       required payment.

       (a) Upon receipt of information from the AAA that payment for administrative
           charges or deposits for arbitrator compensation have not been paid in full, to
           the extent the law allows, a party may request that the arbitrator take specific
           measures relating to a party’s non-payment.
       (b) Such measures may include, but are not limited to, limiting a party’s ability to
           assert or pursue their claim. In no event, however, shall a party be precluded from
           defending a claim or counterclaim.



      30   RULES AND MEDIATION PROCEDURES                                         American Arbitration Association
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 59 of 74 PageID #:14
       (c) The arbitrator must provide the party opposing a request for such measures with
           the opportunity to respond prior to making any ruling regarding the same.
       (d) In the event that the arbitrator grants any request for relief which limits any party’s
           participation in the arbitration, the arbitrator shall require the party who is making
           a claim and who has made appropriate payments to submit such evidence as the
           arbitrator may require for the making of an award.
       (e) Upon receipt of information from the AAA that full payments have not been
           received, the arbitrator, on the arbitrator’s own initiative or at the request of the
           AAA or a party, may order the suspension of the arbitration. If no arbitrator has yet
           been appointed, the AAA may suspend the proceedings.
       (f) If the arbitration has been suspended by either the AAA or the arbitrator and the
           parties have failed to make the full deposits requested within the time provided
           after the suspension, the arbitrator, or the AAA if an arbitrator has not been
           appointed, may terminate the proceedings.


       R-58. Sanctions

       (a) The arbitrator may, upon a party’s request, order appropriate sanctions where a
           party fails to comply with its obligations under these rules or with an order of the
           arbitrator. In the event that the arbitrator enters a sanction that limits any party’s
           participation in the arbitration or results in an adverse determination of an issue
           or issues, the arbitrator shall explain that order in writing and shall require the
           submission of evidence and legal argument prior to making of an award. The
           arbitrator may not enter a default award as a sanction.
       (b) The arbitrator must provide a party that is subject to a sanction request with the
           opportunity to respond prior to making any determination regarding the sanctions
           application.




       Rules Amended and Effective October 1, 2013. Fee Schedule Amended and Effective July 1, 2016.   COMMERCIAL RULES 31
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 60 of 74 PageID #:14
       Preliminary Hearing Procedures

       P-1. General

       (a) In all but the simplest cases, holding a preliminary hearing as early in the process
           as possible will help the parties and the arbitrator organize the proceeding in a
           manner that will maximize efficiency and economy, and will provide each party a
           fair opportunity to present its case.
       (b) Care must be taken to avoid importing procedures from court systems, as such
           procedures may not be appropriate to the conduct of arbitrations as an alternative
           form of dispute resolution that is designed to be simpler, less expensive and more
           expeditious.


       P-2. Checklist

       (a) The following checklist suggests subjects that the parties and the arbitrator should
           address at the preliminary hearing, in addition to any others that the parties or
           the arbitrator believe to be appropriate to the particular case. The items to be
           addressed in a particular case will depend on the size, subject matter, and
           complexity of the dispute, and are subject to the discretion of the arbitrator:
            (i)     the possibility of other non-adjudicative methods of dispute resolution,
                    including mediation pursuant to R-9;
            (ii)    whether all necessary or appropriate parties are included in the arbitration;
            (iii)   whether a party will seek a more detailed statement of claims, counterclaims
                    or defenses;
            (iv)    whether there are any anticipated amendments to the parties’ claims,
                    counterclaims, or defenses;
            (v)     which
                    (a) arbitration rules;
                    (b) procedural law; and
                    (c) substantive law govern the arbitration;
            (vi)    whether there are any threshold or dispositive issues that can efficiently be
                    decided without considering the entire case, including without limitation,
                    (a) any preconditions that must be satisfied before proceeding with the
                        arbitration;
                    (b) whether any claim or counterclaim falls outside the arbitrator’s jurisdiction
                        or is otherwise not arbitrable;
                    (c) consolidation of the claims or counterclaims with another arbitration; or
                    (d) bifurcation of the proceeding.



      32   RULES AND MEDIATION PROCEDURES                                             American Arbitration Association
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 61 of 74 PageID #:14
            (vii) whether the parties will exchange documents, including electronically stored
                  documents, on which they intend to rely in the arbitration, and/or make
                  written requests for production of documents within defined parameters;
            (viii) whether to establish any additional procedures to obtain information that is
                   relevant and material to the outcome of disputed issues;
            (ix)    how costs of any searches for requested information or documents that
                    would result in substantial costs should be borne;
            (x)     whether any measures are required to protect confidential information;
            (xi)    whether the parties intend to present evidence from expert witnesses, and
                    if so, whether to establish a schedule for the parties to identify their experts
                    and exchange expert reports;
            (xii) whether, according to a schedule set by the arbitrator, the parties will
                    (a) identify all witnesses, the subject matter of their anticipated testimonies,
                        exchange written witness statements, and determine whether written
                        witness statements will replace direct testimony at the hearing;
                    (b) exchange and pre-mark documents that each party intends to submit;
                        and
                    (c) exchange pre-hearing submissions, including exhibits;
            (xiii) the date, time and place of the arbitration hearing;
            (xiv) whether, at the arbitration hearing,
                    (a) testimony may be presented in person, in writing, by videoconference, via
                        the internet, telephonically, or by other reasonable means;
                    (b) there will be a stenographic transcript or other record of the proceeding
                        and, if so, who will make arrangements to provide it;
            (xv) whether any procedure needs to be established for the issuance of subpoenas;
            (xvi) the identification of any ongoing, related litigation or arbitration;
            (xvii) whether post-hearing submissions will be filed;
            (xviii) the form of the arbitration award; and
            (xix) any other matter the arbitrator considers appropriate or a party wishes
                  to raise.
       (b) The arbitrator shall issue a written order memorializing decisions made and
           agreements reached during or following the preliminary hearing.




       Rules Amended and Effective October 1, 2013. Fee Schedule Amended and Effective July 1, 2016.   COMMERCIAL RULES 33
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 62 of 74 PageID #:14
       Expedited Procedures

       E-1. Limitation on Extensions

       Except in extraordinary circumstances, the AAA or the arbitrator may grant a
       party no more than one seven-day extension of time to respond to the Demand
       for Arbitration or counterclaim as provided in Section R-5.

       E-2. Changes of Claim or Counterclaim

       A claim or counterclaim may be increased in amount, or a new or different claim
       or counterclaim added, upon the agreement of the other party, or the consent
       of the arbitrator. After the arbitrator is appointed, however, no new or different
       claim or counterclaim may be submitted except with the arbitrator’s consent. If an
       increased claim or counterclaim exceeds $75,000, the case will be administered
       under the regular procedures unless all parties and the arbitrator agree that the
       case may continue to be processed under the Expedited Procedures.

       E-3. Serving of Notices

       In addition to notice provided by Section R-43, the parties shall also accept
       notice by telephone. Telephonic notices by the AAA shall subsequently be
       confirmed in writing to the parties. Should there be a failure to confirm in writing
       any such oral notice, the proceeding shall nevertheless be valid if notice has, in
       fact, been given by telephone.

       E-4. Appointment and Qualifications of Arbitrator

       (a) The AAA shall simultaneously submit to each party an identical list of five
           proposed arbitrators drawn from its National Roster from which one arbitrator
           shall be appointed.
       (b) The parties are encouraged to agree to an arbitrator from this list and to advise
           the AAA of their agreement. If the parties are unable to agree upon an arbitrator,
           each party may strike two names from the list and return it to the AAA within
           seven days from the date of the AAA’s mailing to the parties. If for any reason the
           appointment of an arbitrator cannot be made from the list, the AAA may make
           the appointment from other members of the panel without the submission of
           additional lists.
       (c) The parties will be given notice by the AAA of the appointment of the arbitrator,
           who shall be subject to disqualification for the reasons specified in Section R-18.
           The parties shall notify the AAA within seven calendar days of any objection to the
           arbitrator appointed. Any such objection shall be for cause and shall be confirmed
           in writing to the AAA with a copy to the other party or parties.

      34   RULES AND MEDIATION PROCEDURES                                       American Arbitration Association
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 63 of 74 PageID #:14
       E-5. Exchange of Exhibits

       At least two business days prior to the hearing, the parties shall exchange copies
       of all exhibits they intend to submit at the hearing. The arbitrator shall resolve
       disputes concerning the exchange of exhibits.

       E-6. Proceedings on Documents and Procedures for the Resolution of Disputes
       Through Document Submission

       Where no party’s claim exceeds $25,000, exclusive of interest, attorneys’ fees and
       arbitration costs, and other cases in which the parties agree, the dispute shall be
       resolved by submission of documents, unless any party requests an oral hearing,
       or the arbitrator determines that an oral hearing is necessary. Where cases are
       resolved by submission of documents, the following procedures may be utilized
       at the agreement of the parties or the discretion of the arbitrator:

       (a) Within 14 calendar days of confirmation of the arbitrator’s appointment, the
           arbitrator may convene a preliminary management hearing, via conference call,
           video conference, or internet, to establish a fair and equitable procedure for the
           submission of documents, and, if the arbitrator deems appropriate, a schedule for
           one or more telephonic or electronic conferences.
       (b) The arbitrator has the discretion to remove the case from the documents-only
           process if the arbitrator determines that an in-person hearing is necessary.
       (c) If the parties agree to in-person hearings after a previous agreement to proceed
           under this rule, the arbitrator shall conduct such hearings. If a party seeks to have
           in-person hearings after agreeing to this rule, but there is not agreement among
           the parties to proceed with in-person hearings, the arbitrator shall resolve the
           issue after the parties have been given the opportunity to provide their respective
           positions on the issue.
       (d) The arbitrator shall establish the date for either written submissions or a final
           telephonic or electronic conference. Such date shall operate to close the hearing
           and the time for the rendering of the award shall commence.
       (e) Unless the parties have agreed to a form of award other than that set forth in
           rule R-46, when the parties have agreed to resolve their dispute by this rule, the
           arbitrator shall render the award within 14 calendar days from the date the hearing
           is closed.
       (f) If the parties agree to a form of award other than that described in rule R-46, the
           arbitrator shall have 30 calendar days from the date the hearing is declared closed
           in which to render the award.
       (g) The award is subject to all other provisions of the Regular Track of these rules
           which pertain to awards.




       Rules Amended and Effective October 1, 2013. Fee Schedule Amended and Effective July 1, 2016.   COMMERCIAL RULES 35
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 64 of 74 PageID #:15
       E-7. Date, Time, and Place of Hearing

       In cases in which a hearing is to be held, the arbitrator shall set the date, time,
       and place of the hearing, to be scheduled to take place within 30 calendar days
       of confirmation of the arbitrator’s appointment. The AAA will notify the parties in
       advance of the hearing date.

       E-8. The Hearing

       (a) Generally, the hearing shall not exceed one day. Each party shall have equal
           opportunity to submit its proofs and complete its case. The arbitrator shall
           determine the order of the hearing, and may require further submission of
           documents within two business days after the hearing. For good cause shown, the
           arbitrator may schedule additional hearings within seven business days after the
           initial day of hearings.
       (b) Generally, there will be no stenographic record. Any party desiring a stenographic
           record may arrange for one pursuant to the provisions of Section R-28.


       E-9. Time of Award

       Unless otherwise agreed by the parties, the award shall be rendered not
       later than 14 calendar days from the date of the closing of the hearing or, if oral
       hearings have been waived, from the due date established for the receipt of the
       parties’ final statements and proofs.

       E-10. Arbitrator’s Compensation

       Arbitrators will receive compensation at a rate to be suggested by the AAA
       regional office.




      36   RULES AND MEDIATION PROCEDURES                                      American Arbitration Association
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 65 of 74 PageID #:15
       Procedures for Large, Complex Commercial Disputes

       L-1. Administrative Conference

       Prior to the dissemination of a list of potential arbitrators, the AAA shall, unless
       the parties agree otherwise, conduct an administrative conference with the
       parties and/or their attorneys or other representatives by conference call. The
       conference will take place within 14 calendar days after the commencement of
       the arbitration. In the event the parties are unable to agree on a mutually
       acceptable time for the conference, the AAA may contact the parties individually
       to discuss the issues contemplated herein. Such administrative conference shall
       be conducted for the following purposes and for such additional purposes as the
       parties or the AAA may deem appropriate:

       (a) to obtain additional information about the nature and magnitude of the dispute
           and the anticipated length of hearing and scheduling;
       (b) to discuss the views of the parties about the technical and other qualifications of
           the arbitrators;
       (c) to obtain conflicts statements from the parties; and
       (d) to consider, with the parties, whether mediation or other non-adjudicative
           methods of dispute resolution might be appropriate.


       L-2. Arbitrators

       (a) Large, complex commercial cases shall be heard and determined by either one
           or three arbitrators, as may be agreed upon by the parties. With the exception
           in paragraph (b) below, if the parties are unable to agree upon the number of
           arbitrators and a claim or counterclaim involves at least $1,000,000, then three
           arbitrator(s) shall hear and determine the case. If the parties are unable to
           agree on the number of arbitrators and each claim and counterclaim is less than
           $1,000,000, then one arbitrator shall hear and determine the case.
       (b) In cases involving the financial hardship of a party or other circumstance, the AAA
           at its discretion may require that only one arbitrator hear and determine the case,
           irrespective of the size of the claim involved in the dispute.
       (c) The AAA shall appoint arbitrator(s) as agreed by the parties. If they are unable to
           agree on a method of appointment, the AAA shall appoint arbitrators from the
           Large, Complex Commercial Case Panel, in the manner provided in the regular
           Commercial Arbitration Rules. Absent agreement of the parties, the arbitrator(s)
           shall not have served as the mediator in the mediation phase of the instant
           proceeding.




       Rules Amended and Effective October 1, 2013. Fee Schedule Amended and Effective July 1, 2016.   COMMERCIAL RULES 37
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 66 of 74 PageID #:15
       L-3. Management of Proceedings

       (a) The arbitrator shall take such steps as deemed necessary or desirable to avoid
           delay and to achieve a fair, speedy and cost-effective resolution of a Large,
           Complex Commercial Dispute.
       (b) As promptly as practicable after the selection of the arbitrator(s), a preliminary
           hearing shall be scheduled in accordance with sections P-1 and P-2 of these rules.
       (c) The parties shall exchange copies of all exhibits they intend to submit at the
           hearing at least 10 calendar days prior to the hearing unless the arbitrator(s)
           determines otherwise.
       (d) The parties and the arbitrator(s) shall address issues pertaining to the pre-hearing
           exchange and production of information in accordance with rule R-22 of the AAA
           Commercial Rules, and the arbitrator’s determinations on such issues shall be
           included within the Scheduling and Procedure Order.
       (e) The arbitrator, or any single member of the arbitration tribunal, shall be authorized
           to resolve any disputes concerning the pre-hearing exchange and production of
           documents and information by any reasonable means within his discretion,
           including, without limitation, the issuance of orders set forth in rules R-22 and R-23
           of the AAA Commercial Rules.
       (f) In exceptional cases, at the discretion of the arbitrator, upon good cause shown
           and consistent with the expedited nature of arbitration, the arbitrator may order
           depositions to obtain the testimony of a person who may possess information
           determined by the arbitrator to be relevant and material to the outcome of the
           case. The arbitrator may allocate the cost of taking such a deposition.
       (g) Generally, hearings will be scheduled on consecutive days or in blocks of
           consecutive days in order to maximize efficiency and minimize costs.


       Administrative Fee Schedules (Standard and Flexible Fees)

       FOR THE CURRENT ADMINISTRATIVE FEE SCHEDULE, PLEASE VISIT
       www.adr.org/feeschedule.




      38   RULES AND MEDIATION PROCEDURES                                         American Arbitration Association
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 67 of 74 PageID #:15
       Commercial Mediation Procedures

       M-1. Agreement of Parties

       Whenever, by stipulation or in their contract, the parties have provided for
       mediation or conciliation of existing or future disputes under the auspices of the
       American Arbitration Association or under these procedures, the parties and
       their representatives, unless agreed otherwise in writing, shall be deemed to
       have made these procedural guidelines, as amended and in effect as of the date
       of filing of a request for mediation, a part of their agreement and designate the
       AAA as the administrator of their mediation.

       The parties by mutual agreement may vary any part of these procedures
       including, but not limited to, agreeing to conduct the mediation via telephone or
       other electronic or technical means.

       M-2. Initiation of Mediation

       Any party or parties to a dispute may initiate mediation under the AAA’s auspices
       by making a request for mediation to any of the AAA’s regional offices or case
       management centers via telephone, email, regular mail or fax. Requests for
       mediation may also be filed online via WebFile at www.adr.org.

       The party initiating the mediation shall simultaneously notify the other party or
       parties of the request. The initiating party shall provide the following information
       to the AAA and the other party or parties as applicable:

             (i) A copy of the mediation provision of the parties’ contract or the parties’
                 stipulation to mediate.
             (ii) The names, regular mail addresses, email addresses, and telephone numbers
                  of all parties to the dispute and representatives, if any, in the mediation.
             (iii) A brief statement of the nature of the dispute and the relief requested.
             (iv) Any specific qualifications the mediator should possess.


       M-3. Representation

       Subject to any applicable law, any party may be represented by persons of the
       party’s choice. The names and addresses of such persons shall be communicated
       in writing to all parties and to the AAA.



       Rules Amended and Effective October 1, 2013. Fee Schedule Amended and Effective July 1, 2016.   COMMERCIAL RULES 39
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 68 of 74 PageID #:15
       M-4. Appointment of the Mediator

       If the parties have not agreed to the appointment of a mediator and have not
       provided any other method of appointment, the mediator shall be appointed in
       the following manner:

             (i) Upon receipt of a request for mediation, the AAA will send to each party a list
                 of mediators from the AAA’s Panel of Mediators. The parties are encouraged
                 to agree to a mediator from the submitted list and to advise the AAA of their
                 agreement.
             (ii) If the parties are unable to agree upon a mediator, each party shall strike
                  unacceptable names from the list, number the remaining names in order of
                  preference, and return the list to the AAA. If a party does not return the list
                  within the time specified, all mediators on the list shall be deemed
                  acceptable. From among the mediators who have been mutually approved
                  by the parties, and in accordance with the designated order of mutual
                  preference, the AAA shall invite a mediator to serve.
             (iii) If the parties fail to agree on any of the mediators listed, or if acceptable
                   mediators are unable to serve, or if for any other reason the appointment
                   cannot be made from the submitted list, the AAA shall have the authority to
                   make the appointment from among other members of the Panel of Mediators
                   without the submission of additional lists.


       M-5. Mediator’s Impartiality and Duty to Disclose

       AAA mediators are required to abide by the Model Standards of Conduct for
       Mediators in effect at the time a mediator is appointed to a case. Where there
       is a conflict between the Model Standards and any provision of these Mediation
       Procedures, these Mediation Procedures shall govern. The Standards require
       mediators to (i) decline a mediation if the mediator cannot conduct it in an
       impartial manner, and (ii) disclose, as soon as practicable, all actual and potential
       conflicts of interest that are reasonably known to the mediator and could
       reasonably be seen as raising a question about the mediator’s impartiality.

       Prior to accepting an appointment, AAA mediators are required to make a
       reasonable inquiry to determine whether there are any facts that a reasonable
       individual would consider likely to create a potential or actual conflict of interest
       for the mediator. AAA mediators are required to disclose any circumstance likely
       to create a presumption of bias or prevent a resolution of the parties’ dispute
       within the time-frame desired by the parties. Upon receipt of such disclosures,
       the AAA shall immediately communicate the disclosures to the parties for their
       comments.

      40   RULES AND MEDIATION PROCEDURES                                            American Arbitration Association
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 69 of 74 PageID #:15
       The parties may, upon receiving disclosure of actual or potential conflicts of
       interest of the mediator, waive such conflicts and proceed with the mediation.
       In the event that a party disagrees as to whether the mediator shall serve, or in
       the event that the mediator’s conflict of interest might reasonably be viewed as
       undermining the integrity of the mediation, the mediator shall be replaced.

       M-6. Vacancies

       If any mediator shall become unwilling or unable to serve, the AAA will appoint
       another mediator, unless the parties agree otherwise, in accordance with section
       M-4.

       M-7. Duties and Responsibilities of the Mediator

             (i) The mediator shall conduct the mediation based on the principle of party
                 self-determination. Self-determination is the act of coming to a voluntary,
                 uncoerced decision in which each party makes free and informed choices as
                 to process and outcome.
             (ii) The mediator is authorized to conduct separate or ex parte meetings and
                  other communications with the parties and/or their representatives, before,
                  during, and after any scheduled mediation conference. Such communications
                  may be conducted via telephone, in writing, via email, online, in person or
                  otherwise.
             (iii) The parties are encouraged to exchange all documents pertinent to the relief
                   requested. The mediator may request the exchange of memoranda on issues,
                   including the underlying interests and the history of the parties’ negotiations.
                   Information that a party wishes to keep confidential may be sent to the
                   mediator, as necessary, in a separate communication with the mediator.
             (iv) The mediator does not have the authority to impose a settlement on the
                  parties but will attempt to help them reach a satisfactory resolution of their
                  dispute. Subject to the discretion of the mediator, the mediator may make
                  oral or written recommendations for settlement to a party privately or, if the
                  parties agree, to all parties jointly.
             (v) In the event a complete settlement of all or some issues in dispute is not
                 achieved within the scheduled mediation session(s), the mediator may
                 continue to communicate with the parties, for a period of time, in an ongoing
                 effort to facilitate a complete settlement.
             (vi) The mediator is not a legal representative of any party and has no fiduciary
                  duty to any party.




       Rules Amended and Effective October 1, 2013. Fee Schedule Amended and Effective July 1, 2016.   COMMERCIAL RULES 41
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 70 of 74 PageID #:15
       M-8. Responsibilities of the Parties

       The parties shall ensure that appropriate representatives of each party, having
       authority to consummate a settlement, attend the mediation conference.

       Prior to and during the scheduled mediation conference session(s) the parties
       and their representatives shall, as appropriate to each party’s circumstances,
       exercise their best efforts to prepare for and engage in a meaningful and
       productive mediation.

       M-9. Privacy

       Mediation sessions and related mediation communications are private
       proceedings. The parties and their representatives may attend mediation
       sessions. Other persons may attend only with the permission of the parties and
       with the consent of the mediator.

       M-10. Confidentiality

       Subject to applicable law or the parties’ agreement, confidential information
       disclosed to a mediator by the parties or by other participants (witnesses) in the
       course of the mediation shall not be divulged by the mediator. The mediator
       shall maintain the confidentiality of all information obtained in the mediation,
       and all records, reports, or other documents received by a mediator while serving
       in that capacity shall be confidential.

       The mediator shall not be compelled to divulge such records or to testify in
       regard to the mediation in any adversary proceeding or judicial forum.

       The parties shall maintain the confidentiality of the mediation and shall not rely
       on, or introduce as evidence in any arbitral, judicial, or other proceeding the
       following, unless agreed to by the parties or required by applicable law:

             (i) Views expressed or suggestions made by a party or other participant with
                 respect to a possible settlement of the dispute;
             (ii) Admissions made by a party or other participant in the course of the
                  mediation proceedings;
             (iii) Proposals made or views expressed by the mediator; or
             (iv) The fact that a party had or had not indicated willingness to accept a proposal
                  for settlement made by the mediator.



      42   RULES AND MEDIATION PROCEDURES                                         American Arbitration Association
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 71 of 74 PageID #:15
       M-11. No Stenographic Record

       There shall be no stenographic record of the mediation process.

       M-12. Termination of Mediation

       The mediation shall be terminated:

             (i) By the execution of a settlement agreement by the parties; or
             (ii) By a written or verbal declaration of the mediator to the effect that further
                  efforts at mediation would not contribute to a resolution of the parties’
                  dispute; or
             (iii) By a written or verbal declaration of all parties to the effect that the mediation
                   proceedings are terminated; or
             (iv) When there has been no communication between the mediator and any party
                  or party’s representative for 21 days following the conclusion of the mediation
                  conference.


       M-13. Exclusion of Liability

       Neither the AAA nor any mediator is a necessary party in judicial proceedings
       relating to the mediation. Neither the AAA nor any mediator shall be liable to
       any party for any error, act or omission in connection with any mediation
       conducted under these procedures.

       M-14. Interpretation and Application of Procedures

       The mediator shall interpret and apply these procedures insofar as they relate
       to the mediator’s duties and responsibilities. All other procedures shall be
       interpreted and applied by the AAA.

       M-15. Deposits

       Unless otherwise directed by the mediator, the AAA will require the parties to
       deposit in advance of the mediation conference such sums of money as it, in
       consultation with the mediator, deems necessary to cover the costs and expenses
       of the mediation and shall render an accounting to the parties and return any
       unexpended balance at the conclusion of the mediation.




       Rules Amended and Effective October 1, 2013. Fee Schedule Amended and Effective July 1, 2016.   COMMERCIAL RULES 43
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 72 of 74 PageID #:15
       M-16. Expenses

       All expenses of the mediation, including required traveling and other expenses
       or charges of the mediator, shall be borne equally by the parties unless they
       agree otherwise. The expenses of participants for either side shall be paid by the
       party requesting the attendance of such participants.

       M-17. Cost of the Mediation

       FOR THE CURRENT ADMINISTRATIVE FEE SCHEDULE, PLEASE VISIT
       www.adr.org/feeschedule.




      44   RULES AND MEDIATION PROCEDURES                               American Arbitration Association
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 73 of 74 PageID #:15




          © 2016 American Arbitration Association, Inc. All rights reserved. These rules are the copyrighted property of the
          American Arbitration Association (AAA) and are intended to be used in conjunction with the AAA’s administrative services.
          Any unauthorized use or modification of these rules may violate copyright laws and other applicable laws.
          Please contact 800.778.7879 or websitemail@adr.org for additional information.
Case: 1:20-cv-03764 Document #: 17-1 Filed: 10/02/20 Page 74 of 74 PageID #:16
          Regional Vice Presidents
          States: Delaware, District of Columbia,           States: Indiana, Kentucky, North Carolina, Ohio,
          Maryland, New Jersey, Pennsylvania, Virginia      South Carolina, Tennessee, West Virginia
          P. Jean Baker, Esq.                               Michelle M. Skipper
          Vice President                                    Vice President
          Phone: 202.223.7093                               Phone: 704.643.8605
          Email: BakerJ@adr.org                             Email: SkipperM@adr.org

          States: Oklahoma, Texas                           States: Florida
          Andrew Barton                                     Rebecca Storrow, Ph.D.
          Vice President                                    Vice President
          Phone: 210.998.5750                               Phone: 954.372.4341
          Email: BartonA@adr.org                            Email: StorrowR@adr.org

          States: Alabama, Georgia                          States: Arizona, Colorado, Kansas, Idaho,
          John M. Bishop                                    Montana, Nebraska, Nevada, New Mexico,
          Vice President                                    Utah, Wyoming
          Phone: 404.320.5150                               Lance K. Tanaka
          Email: BishopJ@adr.org                            Vice President
                                                            Phone: 303.831.0824
          States: City of Houston, Louisiana, Mississippi   Email: TanakaL@adr.org
          Ingeuneal C. Gray, Esq.
          Vice President                                    States: Arkansas, Illinois, Iowa, Michigan,
          Phone: 832.308.7893                               Minnesota, Missouri, North Dakota,
          Email: GrayI@adr.org                              South Dakota, Wisconsin
                                                            A. Kelly Turner, Esq.
          States: Connecticut, Maine, Massachusetts,        Vice President
          New Hampshire, Rhode Island, Vermont              Phone: 312.361.1116
          Karen Jalkut                                      Email: TurnerK@adr.org
          Vice President
          Phone: 617.695.6062                               States: New York
          Email: JalkutK@adr.org                            Jeffrey T. Zaino, Esq.
                                                            Vice President
          States: Alaska, California, Hawaii, Oregon,       Phone: 212.484.3224
          Washington                                        Email: ZainoJ@adr.org
          Serena K. Lee, Esq.
          Vice President
          Phone: 415.671.4053
          Email: LeeS@adr.org



          Case Management Vice Presidents and Assistant Vice Presidents
          Jeffrey Garcia                                    Yvonne Baglini
          Vice President                                    Assistant Vice President
          Phone: 559.490.1860                               Phone: 866.293.4053
          Email: GarciaJ@adr.org                            Email: BagliniY@adr.org
          Administers cases in: AK, AZ, AR, CA, CO, HI,     Administers cases in: CT, DE, MA, ME, MI, NH,
          ID, IL, IA, KS, LA, MN, MS, MO, MT, NE, NV,       NJ, NY, PA, RI, VT, WV
          NM, ND, OK, OR, SD, TX, UT, WA, WI, WY

          John M. Bishop
          Vice President
          Phone: 404.320.5150
          Email: BishopJ@adr.org
          Administers cases in: AL, DC, FL, GA, IN, KY,
          MD, NC, OH, SC, TN, VA




                                800.778.7879 | websitemail@adr.org | adr.org
